Exhibit 10.1
Execution Version
 
CREDIT AGREEMENT
dated as of January 29, 2010
Among
CARBO CERAMICS INC.
as Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Issuing Lender and Swing Line Lender,
and
THE LENDERS NAMED HEREIN
as Lenders
$10,000,000
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
As Sole Lead Arranger

 



--------------------------------------------------------------------------------



 



                          ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS         1  
 
                       
 
  Section 1.1       Certain Defined Terms         1  
 
  Section 1.2       Computation of Time Periods         16  
 
  Section 1.3       Accounting Terms; Changes in GAAP         16  
 
  Section 1.4       Classes and Types of Advances         17  
 
  Section 1.5       Miscellaneous         17  
 
                        ARTICLE 2 CREDIT FACILITIES         17  
 
                       
 
  Section 2.1       Revolving Commitments         17  
 
  Section 2.2       Letters of Credit         18  
 
  Section 2.3       Swing Line Advances         24  
 
  Section 2.4       Advances         26  
 
  Section 2.5       Prepayments         28  
 
  Section 2.6       Repayment         29  
 
  Section 2.7       Fees         29  
 
  Section 2.8       Interest         30  
 
  Section 2.9       Illegality         31  
 
  Section 2.10       Breakage Costs         31  
 
  Section 2.11       Increased Costs         32  
 
  Section 2.12       Payments and Computations         33  
 
  Section 2.13       Taxes         34  
 
  Section 2.14       Replacement of Lenders         36  
 
  Section 2.15       Defaulting Lender Cure         37  
 
                        ARTICLE 3 CONDITIONS OF EFFECTIVENESS         37  
 
                       
 
  Section 3.1       Conditions to Effectiveness         37  
 
  Section 3.2       Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit         39  
 
  Section 3.3       Determinations Under Sections 3.1 and 3.2         40  
 
                        ARTICLE 4 REPRESENTATIONS AND WARRANTIES         40  
 
                       
 
  Section 4.1       Organization         40  
 
  Section 4.2       Authorization         40  
 
  Section 4.3       Enforceability         40  
 
  Section 4.4       Financial Condition         41  
 
  Section 4.5       Ownership and Liens; Real Property         41  

 



--------------------------------------------------------------------------------



 



                         
 
  Section 4.6       True and Complete Disclosure         41  
 
  Section 4.7       Litigation         41  
 
  Section 4.8       Compliance with Agreements         41  
 
  Section 4.9       Pension Plans         42  
 
  Section 4.10       Environmental Condition         42  
 
  Section 4.11       Subsidiaries         43  
 
  Section 4.12       Investment Company Act         43  
 
  Section 4.13       Taxes         43  
 
  Section 4.14       Permits, Licenses, etc         43  
 
  Section 4.15       Use of Proceeds         44  
 
  Section 4.16       Condition of Property; Casualties         44  
 
  Section 4.17       Insurance         44  
 
                        ARTICLE 5 AFFIRMATIVE COVENANTS         44  
 
                       
 
  Section 5.1       Organization         44  
 
  Section 5.2       Reporting         44  
 
  Section 5.3       Insurance         47  
 
  Section 5.4       Compliance with Laws         47  
 
  Section 5.5       Taxes         47  
 
  Section 5.6       Material Domestic Subsidiaries         48  
 
  Section 5.7       Records; Inspection         48  
 
  Section 5.8       Maintenance of Property         48  
 
                        ARTICLE 6 NEGATIVE COVENANTS         48  
 
                       
 
  Section 6.1       Debt         48  
 
  Section 6.2       Liens         49  
 
  Section 6.3       Investments         50  
 
  Section 6.4       Acquisitions         50  
 
  Section 6.5       Agreements Restricting Liens         51  
 
  Section 6.6       Use of Proceeds; Use of Letters of Credit         51  
 
  Section 6.7       Corporate Actions         51  
 
  Section 6.8       Sale of Assets         52  
 
  Section 6.9       Restricted Payments         52  
 
  Section 6.10       Affiliate Transactions         52  
 
  Section 6.11       Line of Business         52  

-2-



--------------------------------------------------------------------------------



 



                         
 
  Section 6.12       Hazardous Materials         52  
 
  Section 6.13       Compliance with ERISA         52  
 
  Section 6.14       Limitation on Hedging         53  
 
  Section 6.15       Minimum Tangible Net Worth         53  
 
  Section 6.16       Leverage Ratio         53  
 
  Section 6.17       Fixed Charge Coverage Ratio         53  
 
                        ARTICLE 7 DEFAULT AND REMEDIES         54  
 
                       
 
  Section 7.1       Events of Default         54  
 
  Section 7.2       Optional Acceleration of Maturity         55  
 
  Section 7.3       Automatic Acceleration of Maturity         56  
 
  Section 7.4       Set-off         56  
 
  Section 7.5       Remedies Cumulative, No Waiver         56  
 
  Section 7.6       Application of Payments         57  
 
                        ARTICLE 8 THE ADMINISTRATIVE AGENT         57  
 
                       
 
  Section 8.1       Appointment, Powers, and Immunities         57  
 
  Section 8.2       Reliance by Administrative Agent         58  
 
  Section 8.3       Defaults         58  
 
  Section 8.4       Rights as Lender         58  
 
  Section 8.5       Indemnification         59  
 
  Section 8.6       Non-Reliance on Administrative Agent and Other Lenders      
  60  
 
  Section 8.7       Resignation of Administrative Agent and Issuing Lender      
  60  
 
                        ARTICLE 9 MISCELLANEOUS         61  
 
                       
 
  Section 9.1       Costs and Expenses         61  
 
  Section 9.2       Indemnification; Waiver of Damages         61  
 
  Section 9.3       Waivers and Amendments         62  
 
  Section 9.4       Severability         63  
 
  Section 9.5       Survival of Representations and Obligations         63  
 
  Section 9.6       Binding Effect         63  
 
  Section 9.7       Lender Assignments and Participations         64  
 
  Section 9.8       Confidentiality         65  
 
  Section 9.9       Notices, Etc         65  
 
  Section 9.10       Business Loans         66  
 
  Section 9.11       Usury Not Intended         66  

-3-



--------------------------------------------------------------------------------



 



                         
 
  Section 9.12       Usury Recapture         66  
 
  Section 9.13       Governing Law         67  
 
  Section 9.14       Submission to Jurisdiction         67  
 
  Section 9.15       Execution in Counterparts         67  
 
  Section 9.16       Waiver of Jury         67  
 
  Section 9.17       USA Patriot Act         67  

     
EXHIBITS:
   
 
   
Exhibit A
  — Form of Assignment and Acceptance
Exhibit B
  — Form of Compliance Certificate
Exhibit C
  — Form of Guaranty
Exhibit D
  — Form of Notice of Borrowing
Exhibit E
  — Form of Notice of Continuation or Conversion
Exhibit F-1
  — Form of Revolving Note
Exhibit F-2
  — Form of Swing Line Note
 
   
SCHEDULES:
   
 
   
Schedule I
  — Pricing Schedule
Schedule II
  — Commitments, Contact Information
Schedule 4.1
  — Organizational Information
Schedule 4.7
  — Litigation
Schedule 4.10
  — Environmental Conditions
Schedule 4.11
  — Subsidiaries
Schedule 6.1
  — Existing Debt

-4-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT dated as of January 29, 2010 (the “Agreement”) is
among (a) CARBO Ceramics Inc., a Delaware corporation (the “Borrower”), (b) the
Lenders (as defined below), and (c) Wells Fargo Bank, National Association as
Swing Line Lender (as defined below), Issuing Lender (as defined below), and as
Administrative Agent (as defined below) for the Lenders.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acceptable Security Interest” means a security interest which (a) exists
in favor of the Administrative Agent for its benefit and the ratable benefit of
the Issuing Lender, the Swingline Lender and the Lenders, (b) is superior to all
other security interests (other than the Permitted Liens), (c) secures the
Obligations, and (d) is perfected and enforceable against the Credit Party which
created such security interest.
     “Acquisition” means the purchase by any Credit Party of any business,
including the purchase of associated assets or operations or the Equity
Interests of a Person.
     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 1.50%, and (c) a rate
determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.50%. Any change in the Adjusted Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate, Daily One-Month LIBOR or the
Federal Funds Rate.
     “Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.7.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means any advance by a Lender or the Swing Line Lender to the
Borrower as a part of a Borrowing.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.
     “Agreement” is defined in the introductory paragraph hereof.

 



--------------------------------------------------------------------------------



 



     “Applicable Margin” means, at any time with respect to each Type of
Advance, the Letters of Credit and the Commitment Fee, the percentage rate per
annum which is applicable at such time with respect to such Advance, Letter of
Credit or Commitment Fee as set forth in Schedule I and subject to further
adjustments as set forth in Section 2.8(c).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Sale” means (a) any sale, transfer, or other disposition of any
Property by any Credit Party and (b) any issuance or sale of any Equity
Interests of any Subsidiary of the Borrower, in each case, to any Person other
than a Credit Party; provided that, any sale, transfer or other disposition of
Property from one Credit Party to another Credit Party as permitted under
Section 6.8(a) and the sale of inventory in the ordinary course as permitted
under Section 6.8(b) shall not constitute an “Asset Sale” for purposes of this
Agreement.
     “Assignment and Acceptance” means an assignment and acceptance executed by
a Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.
     “AutoBorrow Agreement” means any agreement providing for automatic
borrowing services between the Borrower and the Swing Line Lender.
     “Availability” means, as of a date of determination, an amount equal to
(a) the aggregate Revolving Commitments in effect at such time minus (b) the sum
of (i) the outstanding amount of all Revolving Advances plus (ii) the
outstanding amount of all Swing Line Advances plus (iii) the Letter of Credit
Exposure.
     “Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.
     “Borrower” means CARBO Ceramics Inc., a Delaware corporation.
     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.
     “Business Day” means a day (a) other than a Saturday, Sunday, or other day
on which the Administrative Agent is authorized to close under the laws of, or
is in fact closed in, Houston, Texas, and (b) if the applicable Business Day
relates to any LIBOR Advances, on which dealings are carried on by commercial
banks in the London interbank market.
     “Capital Expenditures” for any Person and period of its determination
means, without duplication, the aggregate of all expenditures and costs (whether
paid in cash or accrued as liabilities during that period and including that
portion of payments under Capital Leases that are capitalized on the balance
sheet of such Person) of such Person during such period that, in conformity with
GAAP, are required to be included in or reflected by the property, plant, or
equipment or similar fixed asset accounts reflected in the balance sheet of such
Person.
     “Capital Leases” means, for any Person, any lease of any Property by such
Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
     “Cash Collateral Account” means a special cash collateral account pledged
to the Administrative Agent, for its benefit and the ratable benefit of the
Issuing Lender, the Swing Line Lender and the

-2-



--------------------------------------------------------------------------------



 



Lenders, containing cash deposited pursuant to the terms hereof to be maintained
with Wells Fargo, as depository, in accordance with Section 2.2(h).
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
     “Change in Control” means the occurrence of any of the following events:
     (a) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Guarantor other than as a result of transaction permitted
under Section 6.7 or Section 6.8;
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes a
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 50% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); and
     (c) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Class” has the meaning set forth in Section 1.4.
     “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and published interpretations thereof.
     “Commitment Fee” means the fees set forth on Schedule I, which are payable
in accordance with Section 2.7(a).
     “Commitments” means, as to any Lender, its Revolving Commitment.
     “Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

-3-



--------------------------------------------------------------------------------



 



     “Controlled Group” means all members of a controlled group of corporations
and all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.4(b).
     “Credit Documents” means this Agreement, the Notes, the Letters of Credit,
the Letter of Credit Applications, the Guaranties, the Notices of Borrowing, the
Notices of Conversion, any Autoborrow Agreement, the Fee Letter, and each other
agreement, instrument, or document executed at any time in connection with this
Agreement.
     “Credit Parties” means the Borrower and the Guarantors.
     “Daily One-Month LIBOR” means, for any day, the rate of interest equal to
the LIBO Rate then in effect for delivery for a one (1) month period.
     “Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit;
(c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property, services, or Acquisitions
(including, without limitation, any earn-out obligations, contingent
obligations, or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person); (f) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases (except that the Wilkinson Capital Lease Obligations shall not constitute
Debt for purposes of the calculations for compliance under Sections 6.16 and
6.17); (g) obligations of such Person under any Hedging Arrangement (except that
such obligations shall not constitute Debt for purposes of the calculations for
compliance under Sections 6.16 and 6.17); (h) obligations of such Person owing
in respect of redeemable preferred stock or other preferred Equity Interest of
such Person; (i) the Debt of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for the payment of such Debt;
(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person, and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Lender” means any Lender (a) that has failed to fund any
portion of the Advances or participations in Letter of Credit Obligations or
Swing Line Advances required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless, with the consent
of the Administrative Agent and the Borrower (which consent may be withheld at
the sole

-4-



--------------------------------------------------------------------------------



 



discretion of the Administrative Agent and the Borrower), such failure has been
cured, (b) that has indicated to the Administrative Agent that such Lender will
not fund any portion of the Advances or participations in Letter of Credit
Obligations or Swing Line Advances required to be funded by it hereunder,
unless, with the consent of the Administrative Agent and the Borrower (which
consent may be withheld at the sole discretion of the Administrative Agent and
the Borrower), such Lender actually funds such Advances or participations,
(c) that has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or unless, with the consent of the Administrative Agent (which consent may be
withheld at the sole discretion of the Administrative Agent), such failure has
been cured, (d) that the Administrative Agent believes, in good faith, has
become a “defaulting lender” under any other credit facility to which such
Lender is a party and has received notice of such belief from the Administrative
Agent unless, with the consent of the Administrative Agent (which consent may be
withheld at the sole discretion of the Administrative Agent), the consequences
resulting in such “defaulting lender” status is no longer in effect, or (e) as
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender. Any determination that a Lender is a Defaulting Lender will be
made by the Administrative Agent in its sole discretion acting in good faith.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
     “EBITDA” means, without duplication, for the Borrower and its Subsidiaries
as a consolidated basis, and for any period, the sum of (a) the Borrower’s
consolidated Net Income for such period plus (b) to the extent deducted in
determining Borrower’s consolidated Net Income, Interest Expense, income taxes,
depreciation, amortization and such other add-backs reasonably acceptable to the
Administrative Agent; provided that such EBITDA shall be subject to pro forma
adjustments for Acquisitions and Nonordinary Course Asset Sales assuming that
such transactions had occurred on the first day of the determination period,
which adjustments shall be made in accordance with the guidelines for pro forma
presentations set forth by the SEC or in a manner otherwise reasonably
acceptable to the Administrative Agent.
     “Effective Date” means the date of this Agreement.
     “Eligible Assignee” means (a) a Lender, (b) any Affiliate of a Lender
approved by the Administrative Agent, (c) any Approved Fund approved by the
Administrative Agent, or (d) any other Person (other than a natural Person)
approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.7, the Borrower, such approval not to be unreasonably withheld or
delayed by the Borrower; provided, however, that (i) any financial institution
employing any member of the board of directors (or comparable board) of any
Credit Party shall not qualify as an Eligible Assignee, (ii) neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee, and (iii) approval by the Administrative Agent of an Eligible Assignee
shall not be unreasonably withheld, provided however, any disapproval by the
Administrative Agent of a Person that fails to meet any of the following
criteria shall not be considered unreasonable: (A) any commercial bank, savings
and loan association or savings bank organized under the laws of the United
States of America, or any state thereof, or any other Person, that has a
combined capital and surplus of less than $100,000,000, (B) any commercial bank
or Person organized under the laws of any other country, or a political
subdivision of any such country, which is not a member of the Organization for
Economic Cooperation and Development, or (C) any commercial bank or Person
organized under the laws of any other country, or a political subdivision of any
such country, which is a member of the Organization for Economic Cooperation and
Development and has a combined capital and surplus of less than $100,000,000.

-5-



--------------------------------------------------------------------------------



 



     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. 9601(8) (1988).
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.
     “Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.
     “Environmental Permit” means any permit, license, order, approval,
registration or other authorization under Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board as in effect from time to time.
     “Event of Default” has the meaning specified in Section 7.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Debt” means Debt incurred by the Borrower in connection with that
certain Second Amended and Restated Credit Agreement dated as of December 31,
2000, between the Borrower and Brown Brothers Harriman & Co., as lender.
     “Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or, pursuant to a specific delegation of authority by such board of
directors or a designated senior executive officer, of the Borrower, or the
Subsidiary of the Borrower selling such asset.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal

-6-



--------------------------------------------------------------------------------



 



Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letter” means that certain fee letter dated as of January 29, 2010
between the Borrower and Wells Fargo.
     “Fixed Charges” means, with respect to any period and with respect to any
Person and without duplication, the sum of (a) Interest Expense for such period
plus (b) as of the end of such period, the current portion of long term Debt,
including the current portion of Capital Leases but excluding the scheduled
principal payment of the Revolving Loan due on the Maturity Date plus (c) all
Restricted Payments paid (whether in cash or other property, other than Equity
Interests that are permitted to be issued by the Borrower under this Agreement)
during such period.
     “Fixed Charge Coverage Ratio” means, as of each fiscal quarter end, the
ratio of (a) the amount equal to (i) Borrower’s consolidated EBITDA for the
four-fiscal quarter period then ended minus (ii) all federal, state, and local
taxes paid in cash or required to be paid in cash during the four-fiscal quarter
period then ended minus (iii) Maintenance Capital Expenditures paid or required
to be paid during for the four-fiscal quarter period then ended to (b) Fixed
Charges for the four-fiscal quarter period then ended.
     “Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” as defined in Section 957 of the Code.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means United States of America generally accepted accounting
principles as in effect from time to time, applied on a basis consistent with
the requirements of Section 1.3.
     “Governmental Authority” means, with respect to any Person, any foreign
governmental authority, the United States of America, any state of the United
States of America, the District of Columbia, and any subdivision of any of the
foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over such Person.
     “Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) the Borrower, (b) the Subsidiaries of the Borrower listed on
Schedule 4.11; and (c) each Material Domestic Subsidiary or other Subsidiary
that becomes a guarantor of all or a portion of the Obligations and which has
entered into either a joinder agreement substantially in the form attached to
the Guaranty or a new Guaranty.
     “Guaranty” means the Guaranty Agreement executed in substantially the same
form as Exhibit C.
     “Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

-7-



--------------------------------------------------------------------------------



 



     “Hazardous Waste” means any substance or material regulated or designated
as such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.
     “Hedging Arrangement” means a hedge, call, swap, collar, floor, cap,
option, forward sale or purchase or other contract or similar arrangement
(including any obligations to purchase or sell any commodity or security at a
future date for a specific price) which is entered into to reduce or eliminate
or otherwise protect against the risk of fluctuations in prices or rates,
including interest rates, foreign exchange rates, commodity prices and
securities prices.
     “Interest Expense” means, for any period and with respect to any Person,
total cash interest expense, letter of credit fees and other fees and expenses
incurred by such Person in connection with any Debt (including but not limited
to Debt under this Agreement) for such period (excluding the arrangement fees
and the upfront fees due pursuant to the Fee Letter to the Administrative Agent
and the Lenders on or prior to the Effective Date), whether paid or accrued
(including that attributable to obligations which have been or should be, in
accordance with GAAP, recorded as Capital Leases), including, without
limitation, all commissions, discounts, and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, fees owed with
respect to the Obligations, and net costs under Hedging Arrangements entered
into addressing interest rates, all as determined in conformity with GAAP.
     “Interest Period” means for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBOR Advance is made or
deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4. The
duration of each such Interest Period shall be one, three, or six months, in
each case as the Borrower may select, provided that:
     (a) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
     (c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and
     (d) the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date.
     “Issuing Lender” means Wells Fargo, in its capacity as the Lender that
issues Letters of Credit for the account of any Credit Party pursuant to the
terms of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.
     “Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
     “Lenders” means the Persons listed on the signature pages hereto as
Lenders, any other Person that shall have become a Lender hereto pursuant to
Section 2.14, and any other Person that shall have become a Lender hereto
pursuant to an Assignment and Assumption, but in any event, excluding any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby or commercial letter of credit issued
by the Issuing Lender for the account of a Credit Party pursuant to the terms of
this Agreement, in such form as may be agreed by the Borrower and the Issuing
Lender.
     “Letter of Credit Application” means the Issuing Lender standard form
letter of credit application for standby or commercial letters of credit which
has been executed by the Borrower and accepted by the Issuing Lender in
connection with the issuance of a Letter of Credit.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.
     “Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.
     “Letter of Credit Maximum Amount” means $3,000,000; provided that, on and
after the Maturity Date, the Letter of Credit Maximum Amount shall be zero.
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit.
     “Leverage Ratio” means, as of the end of each fiscal quarter, the ratio of
(a) all consolidated Debt of the Borrower as of the last day of such fiscal
quarter to (b) the Borrower’s consolidated EBITDA for the four-fiscal quarter
period then ended.
     “LIBOR Advance” means an Advance that bears interest based upon the LIBO
Rate (other than Advances that bear interest based upon the Daily One Month
LIBOR).

-9-



--------------------------------------------------------------------------------



 



     “LIBO Base Rate” means (a) in determining LIBO Rate for purposes of the
“Daily One Month LIBOR”, the rate per annum for Dollar deposits quoted by the
Administrative Agent for the purpose of calculating effective rates of interest
for loans making reference to the “Daily One-Month LIBOR”, as the inter-bank
offered rate in effect from time to time for delivery of funds for one (1) month
in amounts approximately equal to the principal amount of the applicable
Advances; provided that, the Administrative Agent may base its quotation of the
inter-bank offered rate upon such offers or other market indicators of the
inter-bank market as the Administrative Agent in its discretion deems
appropriate including, but not limited to, the rate determined under the
following clause (b), and (b) in determining LIBO Rate for all other purposes,
the rate per annum (rounded upward to the nearest whole multiple of 1/8th of 1%)
equal to the interest rate per annum set forth on the Reuters Reference LIBOR1
page as the London Interbank Offered Rate, for deposits in Dollars at 11:00 a.m.
(London, England time) two Business Days before the first day of the applicable
Interest Period and for a period equal to such Interest Period; provided that,
if such quotation is not available for any reason, then for purposes of this
clause (b), LIBO Base Rate shall then be the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Advances being made, continued or converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch (or other branch or Affiliate of the
Administrative Agent) to major banks in the London or other offshore inter-bank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.
     “LIBO Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

                 
 
  LIBO Rate =     LIBO Base Rate    
 
     
 
1.00 - LIBO Reserve Percentage    

Where,
“LIBO Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The LIBO Rate for each outstanding Advance shall be
adjusted automatically as of the effective date of any change in the LIBO
Reserve Percentage.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).
     “Liquid Investments” means (a) readily marketable direct full faith and
credit obligations of the United States of America or obligations
unconditionally guaranteed by the full faith and credit of the United States of
America; (b) commercial paper issued by (i) any Lender or any Affiliate of any
Lender or (ii) any commercial banking institutions or corporations rated at
least P-1 by Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits,
and bankers’ acceptances issued by (i) any of the Lenders or (ii) any other
commercial banking institution which is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$250,000,000 and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements
which are entered into with any of the Lenders or any

-10-



--------------------------------------------------------------------------------



 



major money center banks included in the commercial banking institutions
described in clause (c) and which are secured by readily marketable direct full
faith and credit obligations of the government of the United States of America
or any agency thereof; (e) investments in any money market fund which holds
investments substantially of the type described in the foregoing clauses
(a) through (d); and (f) other investments made through the Administrative Agent
or its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.
     “Maintenance Capital Expenditure” means Capital Expenditures made by any
Credit Party to maintain the operations of any Credit Party at current levels;
provided however, the parties acknowledge that Capital Expenditures made to
replace equipment or to extend the life of fixed assets shall constitute
Maintenance Capital Expenditures.
     “Majority Lenders” means (a) other than as provided in clause (b) below,
two or more Lenders (other than Lenders that are at such time Defaulting
Lenders) holding at least 51% of the sum of (i) the aggregate unfunded Revolving
Commitments (excluding the Revolving Commitments of Lenders that are at such
time Defaulting Lenders) at such time plus (ii) the aggregate unpaid principal
amount of the Revolving Notes (with the aggregate amount of each Lender’s risk
participation and funded participation in the Letter of Credit Exposure and
Swing Line Advances being deemed as unpaid principal under such Lender’s
Revolving Note but excluding the pro rata shares thereof for any Lender that is
at such time a Defaulting Lender) and (b) at any time when there is only one
Lender or there is only one Lender that is not then a Defaulting Lender, such
Lender.
     “Material Adverse Change” means a material adverse change (a) in the
business, financial condition, properties or results of operations of the
Borrower and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement or any of the other Credit Documents; or (c) on
any Credit Party’s ability to perform its obligations under this Agreement, any
Note, the Guaranties or any other Credit Document.
     “Material Domestic Subsidiary” means, as of any fiscal quarter end, any
Domestic Subsidiary that (a) has operating income equal to or greater than 10%
of the Borrower’s consolidated operating income, in each case, for the
four-fiscal quarter period then ended, or (b) has book value of total assets
equal to or greater than 10% of the Borrower’s consolidated book value of total
assets, in each case under clauses (a) and (b) above, as established in
accordance with GAAP and as reflected in the financial statements covering such
fiscal quarter and delivered to the Administrative Agent pursuant hereto.
     “Maturity Date” means the earlier of (a) January 29, 2013 and (b) the
earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b)(i) or Article 7.
     “Maximum Exposure Amount” means, at any time for each Lender, the sum of
(a) the unfunded Revolving Commitment held by such Lender at such time; plus
(b) the aggregate unpaid principal amount of the Revolving Note held by such
Lender at such time, (with the aggregate amount of such Lender’s risk
participation and funded participation in the Letter of Credit Exposure and
Swing Line Advances being deemed as unpaid principal under such Lender’s
Revolving Note).
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization.

-11-



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.
     “Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP; provided that, for purposes of this Agreement, “Net Income”
shall not include any net income generated from the Wilkinson Bonds.
     “Net Worth” means, with respect to any Person as of any date of
determination, the excess of the assets of such Person over the sum of the
liabilities of such Person and the minority interests of such Person, as
determined in accordance with GAAP.
     “Non-Material Domestic Subsidiary” means any Domestic Subsidiary other than
a Material Domestic Subsidiary.
     “Nonordinary Course Asset Sales” means any sales, conveyances, or other
transfers of Property made by any Credit Party (a) of any division of any Credit
Party, (b) of the Equity Interest in any direct or indirect Subsidiary or
(c) outside the ordinary course of business of such Credit Party, whether in a
transaction or related series of transactions.
     “Notes” means the Revolving Notes and the Swing Line Note.
     “Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D.
     “Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E.
     “Obligations” means all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts now or
hereafter owed by any of the Credit Parties to the Lenders, the Swing Line
Lender, the Issuing Lender, or the Administrative Agent under this Agreement and
the other Credit Documents, including, the Letter of Credit Obligations, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations.
     “Other Taxes” has the meaning set forth in Section 2.13(b).
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

-12-



--------------------------------------------------------------------------------



 



     “Permitted Debt” has the meaning set forth in Section 6.1.
     “Permitted Investments” has the meaning set forth in Section 6.3.
     “Permitted Liens” has the meaning set forth in Section 6.2.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company, limited
liability partnership, unincorporated association, joint venture, or other
entity, or a government or any political subdivision or agency thereof, or any
trustee, receiver, custodian, or similar official.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
     “Prime Rate” means the per annum rate of interest established from time to
time by the Administrative Agent at its principal office in San Francisco as its
prime rate, which rate may not be the lowest rate of interest charged by such
Lender to its customers.
     “Potential Defaulting Lender” means, at any time, a Lender (a) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Subsidiary of such Lender, (b) as to which the
Administrative Agent or the Issuing Lender has in good faith determined and
notified the Borrower (and in the case of the Issuing Lender the Administrative
Agent) that such Lender or its Parent Company or a Subsidiary thereof has
notified the Administrative Agent, or has stated publicly, that it will not
comply with its funding obligations under any other loan agreement or credit
agreement or other financing agreement or (c) that has, or whose Parent Company
has, a non-investment grade rating from Moody’s or S&P or another nationally
recognized rating agency. Any determination that a Lender is a Potential
Defaulting Lender will be made by the Administrative Agent or, in the case of
clause (b), the Issuing Lender, as the case may be, in its sole discretion
acting in good faith. The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrower provided for in this definition.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Register” has the meaning set forth in Section 9.7(b).
     “Regulations T, U, and X” means Regulations T, U, and X of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA (other than any such event not subject to the provision for 30-day notice
to the PBGC under the regulations issued under such section).
     “Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s chief financial officer, treasurer or controller,
(b) with respect to any Person that is a limited liability

-13-



--------------------------------------------------------------------------------



 



company, if such Person has officers, then such Person’s chief financial
officer, treasurer or controller, and if such Person is managed by members, then
a chief financial officer, treasurer or controller of such Person’s managing
member, and if such Person is managed by managers, then a manager (if such
manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership, limited partnership or a limited liability partnership, the
Responsible Officer of such Person’s general partner or partners.
     “Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person or warrants, options or other rights to purchase such Equity Interests.
     “Revolving Advance” means any advance by a Lender to the Borrower as part
of a Revolving Borrowing.
     “Revolving Borrowing” means a Borrowing consisting of simultaneous
Revolving Advances of the same Type made by the Lenders pursuant to
Section 2.1(a) or Converted by each Lender to Revolving Advances of a different
Type pursuant to Section 2.4(b).
     “Revolving Commitment” means, for each Lender, the obligation of each
Lender to advance to Borrower the amount set opposite such Lender’s name on
Schedule II as its Revolving Commitment, or if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender as its Revolving Commitment
in the Register, as such amount may be reduced pursuant to Section 2.1(b)(i);
provided that, after the Maturity Date, the Revolving Commitment for each Lender
shall be zero. The initial aggregate Revolving Commitment on the date hereof is
$10,000,000.
     “Revolving Loan” means the aggregate principal from a Lender which
represents such Lender’s ratable share of a Revolving Borrowing.
     “Revolving Note” means a promissory note of the Borrower payable to the
order of a Lender in the amount of such Lender’s Revolving Commitment, in
substantially the same form as Exhibit F -1, evidencing indebtedness of the
Borrower to such Lender resulting from Revolving Advances owing to such Lender.
     “Revolving Pro Rata Share” means, at any time with respect to any Lender,
(a) the ratio (expressed as a percentage) of such Lender’s Revolving Commitment
at such time to the aggregate Revolving Commitments at such time, or (b) if all
of the Revolving Commitments have been terminated, the ratio (expressed as a
percentage) of such Lender’s aggregate outstanding Revolving Advances at such
time to the total aggregate outstanding Revolving Advances at such time.
     “SEC” means, the Securities and Exchange Commission.
     “S&P” means Standard & Poor’s Rating Agency Group, a division of
McGraw-Hill Companies, Inc., or any successor thereof which is a national credit
rating organization.

-14-



--------------------------------------------------------------------------------



 



     “Solvent” means, as to any Person, on the date of any determination (a) the
fair value of the Property of such Person is greater than the total amount of
debts and other liabilities (including without limitation, contingent
liabilities) of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities (including,
without limitation, contingent liabilities) as they become absolute and matured,
(c) such Person is able to realize upon its assets and pay its debts and other
liabilities (including, without limitation, contingent liabilities) as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts or liabilities (including, without
limitation, contingent liabilities) beyond such Person’s ability to pay as such
debts and liabilities mature, (e) such Person is not engaged in, and is not
about to engage in, business or a transaction for which such Person’s Property
would constitute unreasonably small capital, and (f) such Person has not
transferred, concealed or removed any Property with intent to hinder, delay or
defraud any creditor of such Person.
     “Subject Lender” has the meaning set forth in Section 2.14.
     “Subsidiary” means, with respect to any Person (the “holder”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the holder in
the holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.
     “Swing Line Advance” means an advance by the Swing Line Lender to the
Borrower as part of a Swing Line Borrowing.
     “Swing Line Borrowing” means the Borrowing consisting of a Swing Line
Advance made by the Swing Line Lender pursuant to Section 2.3 or, if an
AutoBorrow Agreement is in effect, any transfer of funds pursuant to such
AutoBorrow Agreement.
     “Swing Line Sublimit Amount” means $3,000,000; provided that, on and after
the Maturity Date, the Swing Line Sublimit Amount shall be zero.
     “Swing Line Lender” means Wells Fargo.
     “Swing Line Note” means the promissory note made by the Borrower payable to
the order of the Swing Line Lender evidencing the indebtedness of the Borrower
to the Swing Line Lender resulting from Swing Line Advances in substantially the
same form as Exhibit F-2.
     “Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Swing Line Lender and (iii) the Maturity
Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur
of (i) three (3) Business Days after demand is made by the Swing Line Lender if
no Default exists, and otherwise upon demand by the Swing Line Lender and
(ii) the Maturity Date.
     “Tangible Net Worth” means, as to the Borrower, (i) the consolidated
shareholder’s (or other type of equity holder’s) equity of the Borrower and its
Subsidiaries (determined in accordance with GAAP), less (ii) the amount of
consolidated intangible assets (as defined under GAAP) of the Borrower and its
Subsidiaries.

-15-



--------------------------------------------------------------------------------



 



     “Taxes” has the meaning set forth in Section 2.13(a).
     “Termination Event” means (a) a Reportable Event with respect to a Plan,
(b) the withdrawal of the Borrower or any member of the Controlled Group from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.
     “Type” has the meaning set forth in Section 1.4.
     “Voting Securities” means (a) with respect to any corporation, capital
stock of the corporation having general voting power under ordinary
circumstances to elect directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have special
voting power or rights by reason of the happening of any contingency), (b) with
respect to any partnership, any partnership interest or other ownership interest
having general voting power to elect the general partner or other management of
the partnership or other Person, and (c) with respect to any limited liability
company, membership certificates or interests having general voting power under
ordinary circumstances to elect managers of such limited liability company.
     “Wells Fargo” means Wells Fargo Bank, National Association.
     “Wilkinson Bonds” means the Taxable Industrial Development Revenue Bond
(Carbo Ceramics Inc. Project), Series 2008, having a maximum principal amount
not to exceed $410,000,000, issued by the Development Authority of Wilkinson
County.
     “Wilkinson Capital Lease Obligations” means the Debt under the Capital
Lease described in Schedule 6.1.
     Section 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.3 Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements delivered to the
Administrative Agent for the fiscal year ending December 31, 2008 as required
under Section 5.2.
     (b) Unless otherwise indicated, all financial statements of the Borrower,
all calculations for compliance with covenants in this Agreement, all
determinations of the Applicable Margin, and all calculations of any amounts to
be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Borrower and its Subsidiaries in accordance with
GAAP and consistent with the principles of consolidation applied in preparing
the Borrower’s financial statements referred to in Section 4.4.
     (c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend

-16-



--------------------------------------------------------------------------------



 



such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     Section 1.4 Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination of
whether such Advance is a Revolving Advance or a Swing Line Advance. The “Type”
of an Advance refers to the determination of whether such Advance is a Base Rate
Advance or a LIBOR Advance.
     Section 1.5 Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.
ARTICLE 2
CREDIT FACILITIES
     Section 2.1 Revolving Commitments.
     (a) Revolving Commitment. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Maturity Date; provided that after giving effect to
such Revolving Advances, the sum of the aggregate outstanding amount of all
Revolving Advances plus the Letter of Credit Exposure plus the aggregate
outstanding amount of all Swing Line Advances, shall not exceed the aggregate
Revolving Commitments in effect at such time. Each Revolving Borrowing shall
(A) if comprised of Base Rate Advances be in an aggregate amount not less than
$100,000 and in integral multiples of $100,000 in excess thereof, (B) if
comprised of LIBOR Advances be in an aggregate amount not less than $200,000 and
in integral multiples of $100,000 in excess thereof, and (C) consist of
Revolving Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Commitments. Within the limits of each
Lender’s Revolving Commitment, the Borrower may from time to time borrow, prepay
pursuant to Section 2.5, and reborrow under this Section 2.1(a).

-17-



--------------------------------------------------------------------------------



 



     (b) Reduction of the Commitments.
     (i) Revolving Commitments. The Borrower shall have the right, upon at least
three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in a minimum amount
of $200,000 and in integral multiples of $100,000 in excess thereof. Other than
as provided in Section 2.1(b)(ii) below, any reduction or termination of the
Commitments pursuant to this Section 2.1(a)(i) shall be applied ratably to each
Lender’s Revolving Commitment and shall be permanent, with no obligation of the
Lenders to reinstate such Revolving Commitments, and the Commitment Fees shall
thereafter be computed on the basis of the aggregate Revolving Commitments, as
so reduced. If there are no outstanding Revolving Commitments, Letters of
Credit, expenses, fees or any other amounts owing pursuant to any Credit
Document, the Borrower shall have the right, upon at least one Business Day’s
notice to the Administrative Agent, to terminate this Agreement except the terms
hereof which expressly state that such terms survive the termination of this
Agreement or the termination of the Revolving Commitments.
     (ii) Defaulting Lender. At any time when a Lender is then a Defaulting
Lender, the Borrower, at the Borrower’s election, may terminate such Defaulting
Lender’s Revolving Commitment hereunder; provided that (A) such termination must
be of the Defaulting Lender’s entire Revolving Commitment, (B) the Borrower
shall pay all amounts owed by the Borrower to such Defaulting Lender in such
Lender’s capacity as a Lender under this Agreement and under the other Credit
Documents (including principal of and interest on the Revolving Advances owed to
such Defaulting Lender, accrued commitment fees (subject to Section 2.7(a)), and
letter of credit fees but specifically excluding any amounts owing under
Section 2.10 as result of such payment of Revolving Advances) and shall deposit
with the Administrative Agent into the Cash Collateral Account cash collateral
in the amount equal to such Defaulting Lender’s ratable share of the Letter of
Credit Exposure, (C) a Defaulting Lender’s Revolving Commitment may be
terminated by the Borrower under this Section 2.1(b)(ii) if and only if at such
time, the Borrower has elected, or is then electing, to terminate the Revolving
Commitments of all then existing Defaulting Lenders. Upon written notice to the
Defaulting Lender and Administrative Agent of the Borrower’s election to
terminate a Defaulting Lender’s Revolving Commitment pursuant to this clause
(ii) and the payment and deposit of amounts required to be made by the Borrower
under clause (B) above, (1) such Defaulting Lender shall cease to be a “Lender”
hereunder for all purposes except that such Lender’s rights as a Lender under
Sections 2.11, 2.13, 8.5 and 9.2 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Lender”
hereunder, (2) such Defaulting Lender’s Revolving Commitment shall be deemed
terminated, and (3) such Defaulting Lender shall be relieved of its obligations
hereunder as a “Lender”.
     (c) Notes. The indebtedness of the Borrower to each Lender resulting (i)
from Revolving Advances owing to such Lender shall be evidenced by a Revolving
Note and (ii) from Swing Line Advances owing to the Swing Line Lender, as set
forth in Section 2.3 below, shall be evidenced by a Swing Line Note.
     Section 2.2 Letters of Credit
     (a) Commitment for Letters of Credit. Subject to the terms and conditions
set forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.2, from time to time
on any Business Day during the period from the Effective Date until the date
that is 10 days prior to the Maturity Date, to issue, increase or extend the
expiration date of,

-18-



--------------------------------------------------------------------------------



 



Letters of Credit for the account of any Credit Party, provided that no Letter
of Credit will be issued, increased, or extended:
     (i) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount
and (B) an amount equal to (1) the aggregate Revolving Commitments in effect at
such time minus (2) the sum of the aggregate outstanding amount of all Revolving
Advances plus the Letter of Credit Exposure plus the aggregate outstanding
amount of all Swing Line Advances;
     (ii) unless such Letter of Credit has an expiration date not later than 10
days prior to the Maturity Date; provided that, if Revolving Commitments are
terminated in whole pursuant to Section 2.1(b)(i), the Borrower shall, at its
election, either (A) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the Maturity Date or (B) provide a replacement letter
of credit (or other security) reasonably acceptable to the Administrative Agent
and the Issuing Lender in an amount equal to 105% of the Letter of Credit
Exposure;
     (iii) unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(B) with the consent of the Issuing Lender (such consent not to be unreasonably
withheld) and so long as the Borrower as agreed to such additional reasonable
fees which may apply, a commercial letter of credit;
     (iv) unless such Letter of Credit is in form and substance acceptable to
the Issuing Lender in its sole discretion;
     (v) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;
     (vi) unless such Letter of Credit is governed by (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;
     (vii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;
     (viii) if the issuance, increase or extension of such Letter of Credit
would violate one or more policies of the Issuing Lender applicable to letters
of credit generally;

-19-



--------------------------------------------------------------------------------



 



     (ix) if Letter of Credit is to be denominated in a currency other than
Dollars; or
     (x) any Lender is at such time a Defaulting Lender or a Potential
Defaulting Lender hereunder, unless the Issuing Lender has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Issuing Lender’s risk with respect to such Lender.
Furthermore, anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit that supports the obligations of the Borrower or its
Subsidiaries in respect of (1) a lease of real property, or (2) an employment
contract.
     (b) Requesting Letters of Credit. Each Letter of Credit shall be issued
pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent for the benefit of the Issuing Lender by facsimile or other
writing not later than 11:00 a.m. (Houston, Texas, time) on the third Business
Day before the proposed date of issuance for the Letter of Credit. Each Letter
of Credit Application shall be fully completed and shall specify the information
required therein. Each Letter of Credit Application shall be irrevocable and
binding on the Borrower. Subject to the terms and conditions hereof, the Issuing
Lender shall before 2:00 p.m. (Houston, Texas, time) on the date of such Letter
of Credit issue such Letter of Credit to the beneficiary of such Letter of
Credit.
     (c) Reimbursements for Letters of Credit; Funding of Participations.
     (i) With respect to any Letter of Credit, in accordance with the related
Letter of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit. Upon the Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
the Borrower may, with a written notice, request that the Borrower’s obligations
to the Issuing Lender thereunder be satisfied with the proceeds of a Revolving
Advance in the same amount (notwithstanding any minimum size or increment
limitations on individual Revolving Advances). If the Borrower does not make
such request and does not otherwise make the payments demanded by the Issuing
Lender as required under this Agreement or the Letter of Credit Application,
then the Borrower shall be deemed for all purposes of this Agreement to have
requested such a Revolving Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to the Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Revolving Advance, to transfer the proceeds
thereof to the Issuing Lender in satisfaction of such obligations, and to record
and otherwise treat such payments as a Revolving Advance to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the Borrower’s obligations under any Letter of Credit
Application, but only to provide an additional method of payment therefor. The
making of any Borrowing under this Section 2.2(c) shall not constitute a cure or
waiver of any Default, other than the payment Default which is satisfied by the
application of the amounts deemed advanced hereunder, caused by the Borrower’s
failure to comply with the provisions of this Agreement or the Letter of Credit
Application.
     (ii) Each Lender (including the Lender acting as Issuing Lender) shall,
upon notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.4 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Revolving Pro Rata Share of the amount of such Revolving

-20-



--------------------------------------------------------------------------------



 



Advance not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a Revolving Advance to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.
     (iii) If any such Lender shall not have so made its Revolving Advance
available to the Administrative Agent pursuant to this Section 2.2, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (A) the Federal Funds Rate for such day for the
first three days and thereafter the interest rate applicable to the Revolving
Advance and (B) the Maximum Rate. Whenever, at any time after the Administrative
Agent has received from any Lender such Lender’s Revolving Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Revolving Advance was outstanding and
funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance pursuant to this Section 2.2
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against the Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Revolving Commitments; (3) any breach of this Agreement by any Credit Party or
any other Lender; or (4) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
     (d) Participations. Upon the date of the issuance or increase of a Letter
of Credit under Section 2.2(a), the Issuing Lender shall be deemed to have sold
to each other Lender and each other Lender shall have been deemed to have
purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Revolving Pro Rata Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement. The Issuing Lender shall promptly notify each such participant
Lender by telex, telephone, or telecopy of each Letter of Credit issued or
increased and the actual dollar amount of such Lender’s participation in such
Letter of Credit.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

-21-



--------------------------------------------------------------------------------



 



     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Lender would not be liable therefor pursuant to the following
paragraph (g);
     (v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.
     (f) Prepayments of Letters of Credit. In the event that any Letter of
Credit shall be outstanding or shall be drawn and not reimbursed on or prior to
the 5th Business Day prior to the Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to 105% of the Letter of Credit Exposure
allocable to such Letter of Credit, such amount to be due and payable on the 5th
Business Day prior to the Maturity Date, and to be held in the Cash Collateral
Account and applied in accordance with paragraph (h) below.
     (g) Liability of Issuing Lender. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by the Issuing Lender against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) the Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
     (h) Cash Collateral Account.

-22-



--------------------------------------------------------------------------------



 



     (i) If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.2(f), 2.2(i), 2.5(c), 7.2(b) or 7.3(b), then the
Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent’s standard form assignment of deposit accounts, that
the Administrative Agent reasonably requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent an
Acceptable Security Interest in such account and the funds therein. The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Lender, the
Swing Line Lender and the Lenders, a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.
     (ii) Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lender to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Majority Lenders. If no Default
exists, the Administrative Agent shall release any surplus funds held in the
Cash Collateral Account above the Letter of Credit Exposure to the Borrower
promptly following the Borrower’s written request. Notwithstanding the
foregoing, if the Borrower has complied with the terms of Section 2.2(i) and no
Default exists, or would result therefrom, the Administrative Agent shall
release the funds deposited by the Borrower pursuant to Section 2.2(i) to the
Borrower promptly following the Borrower’s written request.
     (iii) Funds held in the Cash Collateral Account may be invested (for the
benefit of the Borrower) in Liquid Investments maintained with, and under the
sole dominion and control of, the Administrative Agent or in another investment
if mutually agreed upon by the Borrower and the Administrative Agent, but the
Administrative Agent shall have no obligation to make any investment of the
funds therein. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
     (i) Defaulting Lender. If, at any time, a Defaulting Lender or a Potential
Defaulting Lender exists hereunder, then, at the request of the Issuing Lender,
the Borrower shall deposit funds with Administrative Agent into the Cash
Collateral Account an amount equal to such Defaulting Lender’s or Potential
Defaulting Lender’s pro rata share of the Letter of Credit Exposure.
     (j) Letters of Credit Issued for Guarantors or any Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Guarantor or any
Subsidiary, the Borrower shall be obligated to reimburse the Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued hereunder
by the Issuing Lender. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor, the Borrower or any
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.

-23-



--------------------------------------------------------------------------------



 



     Section 2.3 Swing Line Advances.
     (a) Facility. On the terms and conditions set forth in this Agreement, and
if an AutoBorrow Agreement is in effect, subject to the terms and conditions of
such AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion,
from time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Maturity Date, make
Swing Line Advances under the Swing Line Note to the Borrower which shall be due
and payable on the Swing Line Payment Date (except that no Swing Line Advance
may mature after the Maturity Date), bearing interest at the Adjusted Base Rate
plus the Applicable Margin for Base Rate Advances, and in an aggregate
outstanding principal amount not to exceed the Swing Line Sublimit Amount at any
time; provided that (i) after giving effect to such Swing Line Advance, the sum
of the aggregate outstanding amount of all Revolving Advances plus the Letter of
Credit Exposure plus the aggregate outstanding amount of all Swing Line
Advances, shall not exceed the aggregate Revolving Commitments in effect at such
time; (ii) no Swing Line Advance shall be made by the Swing Line Lender if the
conditions set forth in Section 3.2 have not been met as of the date of such
Swing Line Advance, it being agreed by the Borrower that the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swing Line Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swing Line Advance such
conditions have been met; and (iii) if an AutoBorrow Agreement is in effect,
such additional terms and conditions of such AutoBorrow Agreement shall have
been satisfied, and in the event that any of the terms of this Section 2.3(a)
conflict with such AutoBorrow Agreement, the terms of the AutoBorrow Agreement
shall govern and control. The indebtedness of the Borrower to the Swing Line
Lender resulting from Swing Line Advances shall be evidenced by the Swing Line
Note. No Lender shall have any rights or obligations under any AutoBorrow
Agreement, but each Lender shall have the obligation to purchase and fund risk
participations in the Swing Line Advances and to refinance Swing Line Advances
as provided below.
     (b) Prepayment. Within the limits expressed in this Agreement, amounts
advanced pursuant to Section 2.3(a) may from time to time be borrowed, prepaid
without penalty, and reborrowed. If the aggregate outstanding principal amount
of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the
Borrower shall, upon receipt of written notice of such condition from the Swing
Line Lender and to the extent of such excess, prepay to the Swing Line Lender
outstanding principal of the Swing Line Advances such that such excess is
eliminated. If an AutoBorrow Agreement is in effect, each prepayment of a Swing
Line Borrowing shall be made as provided in such AutoBorrow Agreement.
     (c) Reimbursements for Swing Line Obligations.
     (i) With respect to the Swing Line Advances and the interest, premium,
fees, and other amounts owed by the Borrower to the Swing Line Lender in
connection with the Swing Line Advances, the Borrower agrees to pay to the Swing
Line Lender such amounts when due and payable to the Swing Line Lender under the
terms of this Agreement and, if an AutoBorrow Agreement is in effect, in
accordance with the terms of such AutoBorrow Agreement. If the Borrower does not
pay to the Swing Line Lender any such amounts when due and payable to the Swing
Line Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable. Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender. Such Revolving Borrowing shall bear
interest based upon the Adjusted Base Rate plus the Applicable Margin for Base
Rate Advances. The Administrative Agent shall promptly forward notice of such
Revolving Borrowing to the Borrower and the Lenders, and each Lender shall,
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists,

-24-



--------------------------------------------------------------------------------



 



make available such Lender’s ratable share of such Revolving Borrowing to the
Administrative Agent, and the Administrative Agent shall promptly deliver the
proceeds thereof to the Swing Line Lender for application to such amounts owed
to the Swing Line Lender. The Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Swing Line Lender to make such requests
for Revolving Borrowings on behalf of the Borrower, and the Lenders to make
Revolving Advances to the Administrative Agent for the benefit of the Swing Line
Lender in satisfaction of such obligations. The Administrative Agent and each
Lender may record and otherwise treat the making of such Revolving Borrowings as
the making of a Revolving Borrowing to the Borrower under this Agreement as if
requested by the Borrower. Nothing herein is intended to release the Borrower’s
obligations under the Swing Line Note, but only to provide an additional method
of payment therefor. The making of any Borrowing under this Section 2.3(c) shall
not constitute a cure or waiver of any Default or Event of Default, other than
the payment Default or Event of Default which is satisfied by the application of
the amounts deemed advanced hereunder, caused by the Borrower’s failure to
comply with the provisions of this Agreement or the Swing Line Note.
     (ii) If at any time, the Revolving Commitments shall have expired or be
terminated while any Swing Line Advance is outstanding, each Lender, at the sole
option of the Swing Line Lender, shall either (A) notwithstanding the expiration
or termination of the Revolving Commitments, make a Revolving Advance as a Base
Rate Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such Lender’s Revolving Pro
Rata Share times the outstanding aggregate principal balance of the Swing Line
Advances. The Administrative Agent shall notify each such Lender of the amount
of such Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.
     (iii) If any such Lender shall not have so made its Revolving Advance or
its percentage participation available to the Administrative Agent pursuant to
this Section 2.3, such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at the lesser of (A) the Federal
Funds Rate for such day for the first three days and thereafter the interest
rate applicable to the Revolving Advance and (B) the Maximum Rate. Whenever, at
any time after the Administrative Agent has received from any Lender such
Lender’s Revolving Advance or participating interest in a Swing Line Advance,
the Administrative Agent receives any payment on account thereof, the
Administrative Agent will pay to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s Revolving Advance or participating
interest was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned. Each Lender’s obligation to make the Revolving Advance
or purchase such participating interests pursuant to this Section 2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swing Line Lender,
the Administrative Agent or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or the termination of the Revolving
Commitments; (3) any breach of this Agreement by the Borrower or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. Each Swing Line Advance, once so
participated by any Lender, shall cease to be a Swing Line Advance with respect
to that amount for purposes of this Agreement, but shall continue to be a
Revolving Loan.

-25-



--------------------------------------------------------------------------------



 



     (d) Method of Borrowing. If an AutoBorrow Agreement is in effect, each
Swing Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, and except as provided in the clause (c) above, each request for a
Swing Line Advance shall be made pursuant to telephone notice to the Swing Line
Lender given no later than 1:00 p.m. (Houston, Texas time) on the date of the
proposed Swing Line Advance, promptly confirmed by a completed and executed
Notice of Borrowing telecopied or facsimiled to the Administrative Agent and the
Swing Line Lender. The Swing Line Lender will promptly make the Swing Line
Advance available to the Borrower at the Borrower’s account with the
Administrative Agent.
     (e) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(c) above, interest in respect of Lender’s Revolving Pro Rata Share of the Swing
Line Advances shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.
     (g) Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein or in any AutoBorrow Agreement, the Swing
Line facility provided herein or in any AutoBorrow Agreement (i) is an
uncommitted facility and the Swing Line Lender may, but shall not be obligated
to, make Swing Line Advances, and (ii) may be terminated at any time by the
Swing Line Lender upon written notice to the Borrower.
     Section 2.4 Advances.
     (a) Notice. Each Revolving Borrowing, shall be made pursuant to a Notice of
Borrowing given not later than (i) 11:00 a.m. (Houston, Texas time) on the third
Business Day before the date of the proposed Borrowing, in the case of a LIBOR
Advance or (ii) 11:00 a.m. (Houston, Texas time) on the Business Day before the
date of the proposed Borrowing, in the case of a Base Rate Advance, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice of such proposed Borrowing by facsimile or telex. Each Notice of
Borrowing shall be by facsimile or telex, confirmed promptly by the Borrower
with a hard copy (other than with respect to notice sent by facsimile),
specifying the requested (i) date of such Borrowing, (ii) Type and Class of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) if such Borrowing is to be comprised of LIBOR Advances, Interest Period
for each such Advance. In the case of a proposed Borrowing comprised of LIBOR
Advances, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.8(b). Each Lender shall, before 12:00
noon (Houston, Texas time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.9, or such other location as the Administrative
Agent may specify by notice to the Lenders, in same day funds, such Lender’s
Revolving Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.
     (b) Conversions and Continuations. In order to elect to Convert or continue
a Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Continuation or Conversion to the Administrative Agent at
the Administrative Agent’s office no later than 11:00 a.m. (Houston, Texas time)
(i) on the Business Day before the date of the proposed conversion date in the
case

-26-



--------------------------------------------------------------------------------



 



of a Conversion to a Base Rate Advance and (ii) at least three Business Days in
advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, a LIBOR Advance. Each such Notice of
Conversion or Continuation shall be in writing or by telex or facsimile
confirmed promptly by the Borrower with a hard copy (other than with respect to
notice sent by facsimile), specifying (i) the requested Conversion or
continuation date (which shall be a Business Day), (ii) the amount, Type, and
Class of the Advance to be Converted or continued, (iii) whether a Conversion or
continuation is requested and, if a Conversion, into what Type of Advance, and
(iv) in the case of a Conversion to, or a continuation of, a LIBOR Advance, the
requested Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a LIBOR Advance, notify each Lender of the applicable interest rate under
Section 2.8(b). The portion of Advances comprising part of the same Borrowing
that are converted to Advances of another Type shall constitute a new Borrowing.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:
     (i) at no time shall there be more than five Interest Periods applicable to
outstanding LIBOR Advances;
     (ii) the Borrower may not select LIBOR Advances for any Borrowing at any
time when a Default has occurred and is continuing;
     (iii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its applicable Lending Office to perform its
obligations under this Agreement to make LIBOR Advances or to fund or maintain
LIBOR Advances, (A) the obligation of such Lender to make such LIBOR Advance as
part of the requested Borrowing or for any subsequent Borrowing shall be
suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist and such Lender’s portion of such
requested Borrowing or any subsequent Borrowing of LIBOR Advances shall be made
in the form of a Base Rate Advance, and (B) such Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such designation would avoid the effect of this paragraph and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender;
     (iv) if the Administrative Agent is unable to determine the LIBO Rate for
LIBOR Advances comprising any requested Borrowing, the right of the Borrower to
select LIBOR Advances for such Borrowing or for any subsequent Borrowing shall
be suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance;
     (v) if the Majority Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the LIBO
Rate for LIBOR Advances comprising such Borrowing will not adequately reflect
the cost to such Lenders of making or funding their respective LIBOR Advances,
as the case may be, for such Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that

-27-



--------------------------------------------------------------------------------



 



the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and
     (vi) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Advances will be made available to the Borrower on the date
of such Borrowing as Base Rate Advances or, if an existing Advance, Convert into
Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of
Continuation or Conversion delivered by the Borrower hereunder, including its
deemed request for borrowing made under Section 2.2(c), shall be irrevocable and
binding on the Borrower.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Revolving Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s applicable pro rata share of any Borrowing, the Administrative Agent
may assume that such Lender has made its applicable pro rata share of such
Borrowing available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.4(a), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made its applicable pro rata share of such Borrowing available to the
Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Advances comprising such Borrowing and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day and
(B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.
     Section 2.5 Prepayments.
     (a) Right to Prepay. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.5.
     (b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.10 and after giving by
11:00 a.m. (Houston, Texas time) (i) in the case of LIBOR Advances, at least
three Business Days’ or (ii) in case of Base Rate Advances, one Business Day’s
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.10 as a result of such prepayment being made on such date; provided
that (A) each optional prepayment of LIBOR Advances shall be in a minimum amount
not less than $200,000 and in multiple integrals of $100,000 in excess thereof,
(B) each optional prepayment of Base Rate Advances shall be in a minimum amount
not less than $100,000 and in multiple integrals of $100,000 in excess thereof
and (C) each optional prepayment of Swing Line Advances shall have no minimum
requirement. If an AutoBorrow Agreement

-28-



--------------------------------------------------------------------------------



 



is in effect, each prepayment of Swing Line Advances shall be made as provided
in such AutoBorrow Agreement.
     (c) Interest; Costs. Each prepayment pursuant to this Section 2.5 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date.
     Section 2.6 Repayment.
     (a) Revolving Advances. The Borrower shall pay to the Administrative Agent
for the ratable benefit of each Lender the aggregate outstanding principal
amount of the Revolving Advances on the Maturity Date.
     (b) Swing Line Advances. Each Swing Line Advance shall be paid in full on
the Swing Line Payment Date.
     Section 2.7 Fees.
     (a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a Commitment Fee on the average daily amount by
which (i) such Lender’s Revolving Commitment exceeds (ii) the sum of such
Lender’s outstanding Revolving Advances plus such Lender’s Revolving Pro Rata
Share of the Letter of Credit Exposure, at the rate equal to the Applicable
Margin for Commitment Fees for such period; provided that, no Commitment Fee
shall accrue on the Revolving Commitment of a Defaulting Lender during the
period such Lender remains a Defaulting Lender. The Commitment Fee is due
quarterly in arrears on March 31, June 30, September 30, and December 31 of each
year commencing on March 31, 2010, and on the Maturity Date. For purposes of
this Section 2.7(a) only, amounts advanced under the Swing Line Note shall not
reduce the amount of the unused Revolving Commitment.
     (b) Fees for Letters of Credit. The Borrower agrees to pay the following:
     (i) To the Administrative Agent for the pro rata benefit of the Lenders a
per annum letter of credit fee for each Letter of Credit issued hereunder, for
the period such Letter of Credit is to be outstanding, in an amount equal to the
greater of (A) the Applicable Margin for LIBOR Advances per annum on the face
amount of such Letter of Credit, and (B) $600 per Letter of Credit. Such fee
shall be due and payable quarterly in arrears on March 31, June 30,
September 30, and December 31 of each year, and on the Maturity Date.
     (ii) To the Issuing Lender, a fronting fee for each Letter of Credit equal
to the greater of (A) 0.250% per annum on the face amount of such Letter of
Credit and (B) $600. Such fee shall be due and payable in advance on the date of
the issuance of the Letter of Credit, and, in the case of an increase or
extension only, on the date of such increase or such extension.
     (iii) To the Administrative Agent for the pro rata benefit of the Lenders
such additional per annum letter of credit fee for each commercial Letter of
Credit issued hereunder, for the period such Letter of Credit is to be
outstanding, in an amount agreed to between the Borrower and the Issuing Lender
in writing. Such fee shall be due and payable quarterly in arrears on March 31,
June 30, September 30, and December 31 of each year, and on the Maturity Date.

-29-



--------------------------------------------------------------------------------



 



     (iv) To the Issuing Lender, an additional fronting fee for each commercial
Letter of Credit equal an amount agreed to between the Borrower and the Issuing
Lender. Such fee shall be due and payable in advance on the date of the issuance
of the Letter of Credit in writing, and, in the case of an increase or extension
only, on the date of such increase or such extension.
     (v) To the Issuing Lender such other usual and customary fees associated
with any transfers, amendments, drawings, negotiations or reissuances of any
Letters of Credit. Such fees shall be due and payable as requested by the
Issuing Lender in accordance with the Issuing Lender’s then current fee policy.
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.
     (c) Other Fee. The Borrower agrees to pay the fees to the Administrative
Agent as set forth in the Fee Letter.
     Section 2.8 Interest.
     (a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period, provided that while an Event of Default is
continuing the Base Rate Advances shall bear interest at the Adjusted Base Rate
in effect from time to time plus the Applicable Margin plus 2%. The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Base Rate Advances on each
March 31, June 30, September 30, and December 31 commencing on March 31, 2010,
and on the Maturity Date. The Swing Line Advances shall bear interest only at
the Adjusted Base Rate plus the Applicable Margin for Base Rate Advances or such
other per annum rate to be agreed to between the Borrower and the Swing Line
Lender; provided that while an Event of Default is continuing the Swing Line
Advances shall bear interest at the Adjusted Base Rate in effect from time to
time plus the Applicable Margin for Base Rate Advances plus 2%.
     (b) LIBOR Advances. Each LIBOR Advance shall bear interest during its
Interest Period equal to at all times the LIBO Rate for such Interest Period
plus the Applicable Margin for LIBOR Advances for such period; provided that
while an Event of Default is continuing, each LIBOR Advance shall bear interest
at the LIBO Rate in effect from time to time plus the Applicable Margin plus 2%.
The Borrower shall pay to the Administrative Agent for the ratable account of
each Lender all accrued but unpaid interest on each of such Lender’s LIBOR
Advances on the last day of the Interest Period therefor (provided that for
LIBOR Advances with six month Interest Periods, accrued but unpaid interest
shall also be due on the day three months from the first day of such Interest
Period), on the date any LIBOR Advance is repaid, and on the Maturity Date.
     (c) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement or Compliance Certificate delivered pursuant to Section 5.2
is shown to be inaccurate (regardless of whether this Agreement or the Revolving
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if the higher Applicable Margin that would have applied were
applicable for such Applicable Period (and in any event at Level 3 if the
inaccuracy was the result of dishonesty, fraud or willful misconduct), and
(iii) the Borrower shall immediately, without further action by the
Administrative Agent, any Lender or the Issuing Lender, pay to the
Administrative Agent for the account of the applicable Lenders, the accrued

-30-



--------------------------------------------------------------------------------



 



additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. This Section 2.8(c) shall not limit the rights of the
Administrative Agent and Lenders with respect to the default rate of interest as
set forth in Section 2.8(a) and Section 2.8(b) and Article 7. The Borrower’s
obligations under this Section 2.8(c) shall survive the termination of the
Revolving Commitments and the repayment of all other Obligations hereunder.
     Section 2.9 Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any LIBOR Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas, time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding
LIBOR Advance or (ii) if required by such notice, on the second Business Day
following its receipt of such notice, prepay all of the LIBOR Advances of such
Lender then outstanding, together with accrued interest on the principal amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.10 as a result of such prepayment being made on such date,
(b) such Lender shall simultaneously make a Base Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the LIBOR
Advances prepaid to such Lender, and (c) the right of the Borrower to select
LIBOR Advances from such Lender for any subsequent Borrowing shall be suspended
until such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist. Each Lender agrees to use commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to designate a different Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
     Section 2.10 Breakage Costs. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment (including any
deemed payment or repayment and any reallocated repayment to non-defaulting
Lenders provided for in Section 2.12(a)) of any Advance other than a Base Rate
Advance on a day other than the last day of the Interest Period for such Advance
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than a Base Rate Advance on the date or in the amount notified by
the Borrower; or
     (c) any assignment of an LIBO Rate Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.14;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.10, the
requesting Lender shall be deemed to have funded the LIBO Rate Advances made by
it at the LIBO Base Rate used in determining the LIBO Rate for such Advance by a
matching deposit or other borrowing in the offshore interbank market for Dollars
for a comparable amount and for a comparable period, whether or not such LIBO
Rate Advance was in fact so funded.

-31-



--------------------------------------------------------------------------------



 



     Section 2.11 Increased Costs.
     (a) LIBOR Advances. If any Change in Law shall:
     (i) impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than by way of imposition or increase
of reserve requirements included in the LIBO Rate Reserve Percentage) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, financial institutions generally, including such
Lender (or its applicable Lending Office), including the Revolving Commitments
of such Lender hereunder; or
     (ii) impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, continuing, or
maintaining any LIBOR Advances or to reduce any sum received or receivable by
such Lender (or its applicable Lending Office) under this Agreement or its Notes
with respect to any LIBOR Advances, then the Borrower shall pay to such Lender
within three Business Days after written demand made by such Lender such amount
or amounts as such Lender determines in good faith to be necessary to compensate
such Lender for such increased cost or reduction.
     (b) Capital Adequacy. If, after the Effective Date, any Lender or the
Issuing Lender shall have determined that any Change in Law affecting such
Lender or Issuing Lender or any lending office of such Lender or such Lender’s
or Issuing Lender’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on the capital of
financial institutions generally, including such Lender or the Issuing Lender or
any corporation controlling such Lender or the Issuing Lender, as a consequence
of such Lender’s or the Issuing Lender’s obligations hereunder to a level below
that which such Lender or the Issuing Lender or such corporation could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time within three Business Days
after written demand by such Lender or the Issuing Lender, as the case may be,
the Borrower shall pay to such Lender or the Issuing Lender such additional
amount or amounts as such Lender determines in good faith to be necessary to
compensate such Lender or the Issuing Lender for such reduction.
     (c) Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, which will entitle such Lender to compensation pursuant to this
Section 2.11 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 2.11 shall furnish to
the Borrower and the Administrative Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder which shall be
determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error. In determining such amount, such Lender may use any
reasonable averaging and attribution methods.
     (d) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section 2.11 shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or Issuing Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than one year prior to the
date that such Lender or Issuing Lender, as the case may be, notifies the
Borrower and the Administrative Agent of the Change in Law giving rise to such

-32-



--------------------------------------------------------------------------------



 



increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the one-year period
referred to above shall be extended to include the period of retroactive effect
thereof).
     Section 2.12 Payments and Computations.
     (a) Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Credit Documents shall be
made to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim; provided that, the Borrower may
setoff amounts owing to any Lender that is at such time a Defaulting Lender
against Advances that such Defaulting Lender failed to the fund to the Borrower
under this Agreement (the “Unfunded Advances”) so long as (i) the Borrower shall
have delivered prior written notice of such setoff to the Administrative Agent
and such Defaulting Lender, (ii) the Advances made by the non-defaulting Lenders
as part of the original Borrowing to which the Unfunded Advances applied shall
still be outstanding, (iii) if such Defaulting Lender failed to fund Advances
under more than one Borrowing, such setoff shall be applied in a manner
satisfactory to the Administrative Agent, and (iv) upon the application of such
setoff, the Unfunded Advances shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.
     (b) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (Houston, Texas time) on
the day when due in Dollars to the Administrative Agent at the location referred
to in the Notes (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Sections 2.9, 2.10, 2.11, 2.13, 2.14, and 9.2 but after taking into account
payments effected pursuant to Section 9.1) in accordance with each Lender’s
applicable pro rata share to the Lenders for the account of their respective
applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the Administrative Agent,
the Issuing Lender, the Swing Line Lender, or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of LIBOR Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
     (d) Computations. All computations of interest for Base Rate Advances shall
be made by the Administrative Agent on the basis of a year of 365/366 days
(other than based on the Daily One-Month LIBOR) and all computations of all
other interest and fees shall be made by the Administrative agent on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an amount of interest or fees shall be conclusive and binding for all purposes,
absent manifest error.

-33-



--------------------------------------------------------------------------------



 



     (e) Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it in excess of its ratable
share of payments on account of the Advances or Letter of Credit Obligations
obtained by the Lenders (other than as a result of a termination of a Defaulting
Lender’s Revolving Commitment under Section 2.1(b)(ii), the setoff right of the
Borrower under clause (a) above, or the non-pro rata application of payments
provided in the last sentence of this clause (e)), such Lender shall notify the
other Lenders and forthwith purchase from the other Lenders such participations
in the Advances made by it or the Letter of Credit Obligations held by it as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with the other Lenders; provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lenders shall be rescinded and each such Lender shall
repay to the purchasing Lender the purchase price to the extent of such Lender’s
ratable share, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.12(e)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Revolving Advance with respect to a
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Revolving Advances, then, after taking into account any setoffs
made pursuant to Section 2.12(a) above, such payment shall be applied among the
non-defaulting Lenders ratably in accordance with their respective Revolving
Commitment percentages until each Lender (including any Lender that is at such
time a Defaulting Lender) has its percentage of all of the outstanding Revolving
Advances and the balance of such repayment shall be applied among the Lenders in
accordance with their Revolving Pro Rata Share.
     Section 2.13 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by any Credit
Party under any of the Credit Documents to the Administrative Agent, the Issuing
Lender, or a Lender shall be made, in accordance with Section 2.12, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding, in the case of the Administrative Agent, the Issuing Lender,
or a Lender, (i) taxes imposed on its income and franchise (or margin) taxes
imposed on it by the jurisdiction (or any political subdivision thereof) under
(A) the laws of which (or under the laws of a political subdivision of which)
the Administrative Agent, the Issuing Lender, or such Lender is organized or in
which its principal executive office is located, (B) in the case of each Lender,
the laws of which (or under the laws of a political subdivision of which) such
Lender’s applicable Lending Office is located, and (C) the laws of the State of
Texas; and (ii) any taxes imposed by the United States of America by means of
withholding at the source, if and to the extent such United States withholding
taxes are in effect on the date a Lender becomes a Lender hereunder (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”). Except as provided in
Section 2.13(f), if the Borrower shall be required by law to deduct any Taxes
from or in respect of any sum payable to the Administrative Agent, the Issuing
Lender, or any Lender, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.13), such Lender
receives an amount equal to the sum it would have received had no such
deductions been made; (ii) the Borrower shall make such deductions; and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority or other authority in accordance with applicable law.
     (b) Other Taxes. In addition, except as provided in Section 2.13(f), the
Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges, or similar levies which arise from any
payment made under any Credit Document or from the execution,

-34-



--------------------------------------------------------------------------------



 



delivery, or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Credit Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. EXCEPT AS PROVIDED IN SECTION 2.13(F), THE BORROWER
INDEMNIFIES EACH LENDER, THE ISSUING LENDER, AND THE ADMINISTRATIVE AGENT FOR
THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY
TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS SECTION 2.13) PAID BY
SUCH LENDER, THE ISSUING LENDER, OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED.
     (d) Evidence of Tax Payments. As soon as practicable after any payment of
Taxes or Other Taxes by any Credit Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of any receipt issued by such Governmental Authority evidencing such
payment.
     (e) Foreign Lender Withholding Exemption. Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
and that is entitled to an exemption from United States withholding tax with
respect to payments under this Agreement under applicable law or any treaty to
which the United States is a party shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation (including Internal Revenue
Service Forms W-8BEN or W-8ECI) prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding.
     (f) Failure to Provide Forms. For any period with respect to which a Lender
has failed to provide the Borrower or the Administrative Agent with the
appropriate forms referred to in this Section 2.13 (unless such failure is due
to a change in treaty, law or regulation occurring after the date on which such
Lender becomes a Lender hereunder), such Lender shall not be entitled to
indemnification or payment under Section 2.13(a), (b), or (c) with respect to
Taxes imposed by the United States; provided that if a Lender, that is otherwise
exempt from or subject to a reduced rate of withholding tax, becomes subject to
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Lender shall reasonably request, and at the
expenses of such Lender, to assist such Lender to recover such Taxes.
     (g) Mitigation. Each Lender shall use reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.13; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender.
     (h) Tax Credits and Refunds. If the Administrative Agent, any Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other

-35-



--------------------------------------------------------------------------------



 



than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender in the event the Administrative Agent, such Lender or the Issuing
Lender is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the Issuing Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
     (i) Payment. If the Administrative Agent or any Lender becomes entitled to
receive payment of Taxes, Other Taxes or additional sums pursuant to this
Section 2.13, it shall give notice and demand thereof to the Borrower, and the
Borrower (unless the Administrative Agent or Lender shall withdraw such notice
and demand or the Borrower is not obligated to pay such amounts) shall pay such
Taxes, Other Taxes or additional sums within 30 days after the Borrower’s
receipt of such notice and demand.
     Section 2.14 Replacement of Lenders. If (a) the Borrower is required
pursuant to Section 2.11 or 2.13 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to convert Base Rate
Advances into, LIBOR Advances shall be suspended pursuant to 2.4(c)(iii) or 2.9,
or (c) any Lender is a Defaulting Lender or a Potential Defaulting Lender (any
such Lender described in any of the preceding clauses (a) — (c), being a
“Subject Lender”), then (i) in the case of a Defaulting Lender or a Potential
Defaulting Lender, the Administrative Agent may, upon notice to the Subject
Lender and the Borrower, require such Subject Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.7), all of its interests, rights and
obligations under this Agreement and the related Credit Documents as a Lender to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment) and (ii) in the case of any
Subject Lender, including a Potential Defaulting Lender, the Borrower may, upon
notice to the Subject Lender and the Administrative Agent and at the Borrower’s
sole cost and expense, require such Subject Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.7), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that, in any event
(A) as to assignments requested by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7;
(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter; and
(D) such assignment does not conflict with applicable Legal Requirements.

-36-



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same. In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this
Section 2.14, the Borrower may terminate such Defaulting Lender’s Revolving
Commitment as provided in Section 2.1(b)(ii).
     Section 2.15 Defaulting Lender Cure. If the Borrower, the Administrative
Agent, and the Issuing Lender agree in writing in their discretion that a Lender
that is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, such Lender will, to the extent applicable, purchase such portion
of outstanding Advances of the other Lenders and/or make such other adjustments
as the Administrative Agent may determine to be necessary to cause the Advances
and Letter of Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender (and the
Advances and Letter of Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no cessation hereunder as being a Defaulting Lender or
Potential Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender
or Potential Defaulting Lender.
ARTICLE 3
CONDITIONS OF EFFECTIVENESS
     Section 3.1 Conditions to Effectiveness. This Agreement shall become
effective upon satisfaction of the following conditions precedent:
     (a) Documentation. The Administrative Agent shall have received the
following, duly executed by all the parties thereto, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders:
     (i) this Agreement and all attached Exhibits and Schedules and a Note
payable to the order of each Lender;
     (ii) certificates of insurance in compliance with Section 5.3(b) of this
Agreement;
     (iii) a certificate from an authorized officer of the Borrower dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct and
(B) no Default then exists;
     (iv) a secretary’s certificate from each Credit Party certifying such
Credit Party’s (A) officers’ incumbency, (B) authorizing resolutions,
(C) organizational documents, and (D)

-37-



--------------------------------------------------------------------------------



 



governmental approvals, if any, with respect to the Credit Documents to which
the Borrower is a party;
     (v) certificates of good standing for each Credit Party in the state in
which each such Person is incorporated or organized, which certificates shall be
dated a date not earlier than 30 days prior to the Effective Date;
     (vi) a legal opinion of Haynes and Boone, L.L.P. as outside counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent; and
     (vii) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.
     (b) Consents; Authorization; Conflicts. The Borrower shall have received
any consents, licenses and approvals required in accordance with applicable law,
or in accordance with any document, agreement, instrument or arrangement to
which the Borrower, or any Subsidiary is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents. In addition, the Borrower and the Subsidiaries
shall have all such material consents, licenses and approvals required in
connection with the continued operation of the Borrower and the Subsidiaries,
and such approvals shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby.
     (c) Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct on and as of the Effective Date before and after giving effect to the
initial Borrowings or issuance (or deemed issuance) of Letters of Credit and to
the application of the proceeds from such Borrowing, as though made on and as of
such date.
     (d) Payment of Fees. The Borrower shall have paid the fees and expenses
required to be paid as of the Effective Date pursuant to Sections 2.7(c) and 9.1
or any other provision of a Credit Document.
     (e) Other Proceedings. No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the knowledge of Borrower, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with this Agreement, any other Credit Agreement or any transaction
contemplated hereby or thereby or (ii) which, in any case, in the judgment of
the Administrative Agent, could reasonably be expected to result in a Material
Adverse Change.
     (f) Other Reports. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to it, all environmental reports, and such
other reports, audits or certifications as it may reasonably request, which
reports the Administrative Agent acknowledges it has received as of the date of
this Agreement.
     (g) Material Adverse Change. No event or circumstance that could reasonably
be expected to result in a material adverse change in the business, condition
(financial or otherwise), prospects, or results of operations of the Borrower
and its Subsidiaries, taken as a whole, shall have occurred since September 30,
2009.
     (h) No Default. No Default then exists.

-38-



--------------------------------------------------------------------------------



 



     (i) Solvency. The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer of the Borrower and each Guarantor certifying that,
before and after giving effect to the initial Borrowings made hereunder on the
Effective Date, the Borrower and each such other Guarantor is Solvent (assuming
with respect to each Guarantor, that the fraudulent conveyance savings language
contained in the Guaranty applicable to such Guarantor will be given full
effect).
     (j) Delivery of Financial Statements. The Administrative Agent shall have
received true and correct copies of (i) the audited financial statements for the
fiscal year ended December 31, 2008 and (ii) the unaudited financial statements
for the fiscal quarter ended September 30, 2009.
     (k) Due Diligence. The Administrative Agent shall have completed its
business and legal due diligence and be satisfied with the results thereof.
     (l) USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Patriot Act such information requested by such Lender in order to
comply with the Patriot Act.
     Section 3.2 Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of the Issuing Lender to issue, increase, renew or
extend a Letter of Credit (including the deemed issuance of Letters of Credit)
shall be subject to the further conditions precedent that on the date of such
Borrowing or such issuance, increase, renewal or extension:
     (a) Representations and Warranties. As of the date of the making of any
Advance or issuance, increase, renewal or extension of any Letter of Credit, the
representations and warranties made by any Credit Party or any officer of any
Credit Party contained in the Credit Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date and each
request for the making of any Advance or issuance, increase, renewal or
extension of any Letter of Credit and the making of such Advance or the
issuance, increase, renewal or extension of such Letter of Credit shall be
deemed to be a reaffirmation of such representations and warranties.
     (b) Event of Default. As of the date of the making of any Advance or
issuance, increase, renewal or extension of any Letter of Credit, no Default or
Event of Default shall exist, and the making of such Advance or issuance,
increase, renewal or extension of such Letter of Credit would not cause a
Default or Event of Default.
     (c) Payment in Full of Existing Debt. Prior to, or concurrently with, the
making of the initial Advances hereunder, all outstanding obligations owing
under the Existing Debt shall have been paid in full and the Administrative
Agent shall have received a “pay-off” letter (or such other evidence) in form
and substance reasonably satisfactory to the Administrative Agent with respect
to all such Debt evidencing the termination of all commitments to lend under the
respective loan documents; and the Administrative Agent shall have received from
any Person holding any Lien securing any such Debt, such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, and other instruments, in each case in proper form for recording or
filing, as the Administrative Agent shall have reasonably requested to release
and terminate of record the Liens securing such Debt.

-39-



--------------------------------------------------------------------------------



 



     Section 3.3 Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Each Credit Party hereto represents and warrants as follows:
     Section 4.1 Organization. Each Credit Party is duly and validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not
reasonably be expected to result in a Material Adverse Change. As of the
Effective Date, each Credit Party’s type of organization and jurisdiction of
incorporation or formation are set forth on Schedule 4.1.
     Section 4.2 Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority. At the time of each Advance or the issuance, renewal, extension or
increase of each Letter of Credit, such Advance and the use of the proceeds of
such Advance or the issuance, renewal, extension or increase of such Letter of
Credit are within the Borrower’s corporate power, have been duly authorized by
all necessary action, do not contravene (i) the Borrower’s certificate or
articles of incorporation or bylaws, or (ii) any Legal Requirement or any
material contractual restriction binding on or affecting the Borrower, will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement, and do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority.
     Section 4.3 Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document constitutes the legal, valid, and binding obligation of each
Credit Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.
     Section 4.4 Financial Condition.
     (a) The Borrower has delivered to the Administrative Agent the unaudited
financial statements for the Borrower and its Subsidiaries dated as of
September 30, 2009 for the fiscal quarter ending thereon. The financial
statements referred to in the preceding sentence have been prepared in

-40-



--------------------------------------------------------------------------------



 



accordance with GAAP and present fairly the consolidated financial condition of
the aforementioned Persons as of the respective dates thereof. As of the date of
the aforementioned financial statements, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the applicable Persons, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.
     (b) Since the Effective Date, after giving pro forma effect to all Advances
made hereunder on the Effective Date, no event or condition has occurred that
could reasonably be expected to result in Material Adverse Change.
     Section 4.5 Ownership and Liens; Real Property. Each Credit Party (a) has
good and defensible title to, or a valid and subsisting leasehold interest in,
all real property, and good title to all personal Property, used in its
business, and (b) none of the Property owned or leased by the Borrower or a
Subsidiary of the Borrower is subject to any Lien except Permitted Liens.
     Section 4.6 True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any officer of any Credit Party on the date of this Agreement that has not
been disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change. All projections, estimates, budgets, and
pro forma financial information furnished by the Borrower or any of its
Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, and pro forma financial
information were furnished.
     Section 4.7 Litigation. Except as set forth in Schedule 4.7, there are no
actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change. Additionally, except as
disclosed in writing to the Administrative Agent and the Lenders, there is no
pending or, to the knowledge of any Credit Party, threatened action or
proceeding instituted against the Borrower or any Subsidiary which seeks to
adjudicate the Borrower or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property.
     Section 4.8 Compliance with Agreements.
     (a) Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of its Subsidiaries is in default under or with respect to
any contract, agreement, lease or any other types of agreement or instrument to
which the Borrower or such Subsidiary is a party and which could reasonably be
expected to cause a Material Adverse Change. To the best knowledge of the Credit
Parties, neither the Borrower nor any of its Subsidiaries is in default under,
or has received a notice of default under, any contract, agreement, lease or any
other document or instrument to which the

-41-



--------------------------------------------------------------------------------



 



Borrower or its Subsidiaries is a party which is continuing and which, if not
cured, could reasonably be expected to cause a Material Adverse Change.
     (b) No Default has occurred and is continuing.
     Section 4.9 Pension Plans. (a) Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under
Section 7.1(i), and, except for matters that could not reasonably be expected to
result in a Material Adverse Change, each Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(c) no “accumulated funding deficiency” (as defined in Section 302 of ERISA) has
occurred, and for plan years after December 31, 2007, no unpaid minimum required
contribution exists, and there has been no excise tax imposed under Section 4971
of the Code, (d) to the knowledge of Credit Parties, no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code in all material respects, (e) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change,
(f) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(i), and
(g) except for matters that could not reasonably result in a Material Adverse
Change, as of the most recent valuation date applicable thereto, neither the
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if the Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent or in reorganization. Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, no
Credit Party has any reason to believe that the annual cost during the term of
this Agreement to the Borrower or any Subsidiary for post-retirement benefits to
be provided to the current and former employees of the Borrower or any
Subsidiary under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could, in the aggregate, reasonably be expected to cause
a Material Adverse Change.
     Section 4.10 Environmental Condition.
     (a) Permits, Etc. Except as set forth on Schedule 4.10 hereto, each Credit
Party (i) has obtained all material Environmental Permits necessary for the
ownership and operation of its Properties and the conduct of its businesses;
(ii) is in material compliance with all terms and conditions of such Permits and
with all other material requirements of applicable Environmental Laws; (iii) has
not received written notice of any material violation or alleged material
violation of any Environmental Law or Environmental Permit that has not been
resolved; and (iv) is not subject to any actual or contingent Environmental
Claim which could reasonably be expected to cause a Material Adverse Change.
     (b) Certain Liabilities. To the Credit Parties’ best knowledge, none of the
present or previously owned or operated Property of any Credit Party or of any
Subsidiary thereof, wherever located, (i) has been placed on or proposed to be
placed on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site

-42-



--------------------------------------------------------------------------------



 



of any Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that could cause a Material Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, (i) all necessary
material notices have been properly filed, and no further action is required
under current applicable Environmental Law as to each Response undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) to the Credit Parties’ knowledge, the present and future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not result in a Material Adverse Change.
     Section 4.11 Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11. Each Material Domestic
Subsidiary of the Borrower (including any such Material Domestic Subsidiary
formed or acquired subsequent to the Effective Date) has complied with the
requirements of Section 5.6.
     Section 4.12 Investment Company Act. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. Neither the Borrower nor any Subsidiary is subject to regulation
under any Federal or state statute, regulation or other Legal Requirement which
limits its ability to incur Debt.
     Section 4.13 Taxes. To the extent that failure to do so could reasonably,
either individually or in the aggregate, be expected to result in a Material
Adverse Change, proper and accurate (in all material respects), federal, state,
local and foreign tax returns, reports and statements required to be filed
(after giving effect to any extension granted in the time for filing) by the
Borrower and each Subsidiary or any member of the Affiliated Group as determined
under Section 1504 of the Code (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes
(which are material in amount) and other impositions due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except where contested in
good faith and by appropriate proceeding. Neither the Borrower nor any member of
the Tax Group has given, or been requested to give, a waiver of the statute of
limitations relating to the payment of any federal, state, local or foreign
taxes or other impositions. None of the Property owned by the Borrower or any
other member of the Tax Group is Property which the Borrower or any member of
the Tax Group is required to treat as being owned by any other Person pursuant
to the provisions of Section 168(f)(8) of the Code. Proper and accurate amounts
have been withheld by the Borrower and all other members of the Tax Group from
their employees for all periods to comply in all material respects with the tax,
social security and unemployment withholding provisions of applicable federal,
state, local and foreign law.
     Section 4.14 Permits, Licenses, etc. Each of the Borrower and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits or Legal
Requirements of Environmental Law.
     Section 4.15 Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 6.6. No Credit Party is
engaged in the business of extending credit for

-43-



--------------------------------------------------------------------------------



 



the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of any Advance will be used to purchase or carry any
margin stock in violation of Regulation T, U or X.
     Section 4.16 Condition of Property; Casualties. The material Properties
used or to be used in the continuing operations of the Borrower and each
Subsidiary, are in good working order and condition, normal wear and tear
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.
     Section 4.17 Insurance. The Borrower and its Subsidiaries carry insurance
(which may be carried by the Borrower on a consolidated basis) with reputable
insurers in respect of such of their respective Properties, in such amounts and
against such risks as is customarily maintained by other Persons of similar size
engaged in similar businesses or, self-insure to the extent that is customary
for Persons of similar size engaged in similar businesses.
     Section 4.18 Compliance with Laws. The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to them or their Property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change; provided that, this
Section 4.18 shall not apply with respect to any requirement under Environmental
Laws.
ARTICLE 5
AFFIRMATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Lender shall have any
Revolving Commitment hereunder, or there shall exist any Letter of Credit
Exposure, each Credit Party agrees to comply with the following covenants.
     Section 5.1 Organization. Each Credit Party shall, and shall cause each of
its respective Subsidiaries to, preserve and maintain its partnership, limited
liability company or corporate existence, rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified as a
foreign business entity in each jurisdiction in which qualification is necessary
or desirable in view of its business and operations or the ownership of its
Properties and where failure to qualify could reasonably be expected to cause a
Material Adverse Change; provided, however, that nothing herein contained shall
prevent any transaction permitted by Section 6.7 or Section 6.8.
     Section 5.2 Reporting.
     (a) Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2009), a consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries (excluding, in the case of
Foreign Subsidiaries, consolidating balance sheets) as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flow for such fiscal year (excluding
(i) consolidating cash flow and (ii) in the case of Foreign Subsidiaries,
consolidating statements of income or operations, shareholders’ equity and cash
flow), setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in

-44-



--------------------------------------------------------------------------------



 



accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
     (b) Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended March 31,
2010), a consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries (excluding, in the case of Foreign Subsidiaries, consolidating
balance sheets) as at the end of such fiscal quarter, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flow for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended (excluding (i) consolidating cash flow and
(ii) in the case of Foreign Subsidiaries, consolidating statements of income or
operations, shareholders’ equity and cash flow), setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flow of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;
     (c) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a) and (b) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower;
     (d) Annual Budget. As soon as available and in any event within 30 days
after the end of each fiscal year of the Borrower, the Borrower shall provide to
the Administrative Agent an annual budget to include an income statement,
balance sheet, cash flow statement and capital spending forecast for the
immediately following fiscal year and in reasonable detail.
     (e) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default or Event of Default known to the Borrower or
to any of its Subsidiaries, together with a statement of an officer of the
Borrower setting forth the details of such Default or Event of Default and the
actions which the Credit Parties have taken and proposes to take with respect
thereto.
     (f) Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of any indenture, loan agreement, credit agreement, or similar
agreement.
     (g) Litigation. The Credit Parties shall provide to the Administrative
Agent promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental

-45-



--------------------------------------------------------------------------------



 



Authority, affecting the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Change.
     (h) Environmental Notices. Promptly upon, and in any event no later than 15
days after, the receipt thereof, or the acquisition of knowledge thereof, by any
Credit Party, the Credit Parties shall provide the Administrative Agent with a
copy of any form of request, claim, complaint, order, notice, summons or
citation received from any Governmental Authority or any other Person,
(i) concerning violations or alleged violations of Environmental Laws, which
seeks to impose liability therefore in excess of $2,000,000, (ii) concerning any
action or omission on the part of any of the Credit Parties or any of their
former Subsidiaries in connection with Hazardous Waste or Hazardous Substances
which could reasonably result in the imposition of liability in excess of
$2,000,000 or requiring that action be taken to respond to or clean up a Release
of Hazardous Substances or Hazardous Waste into the environment and such action
or clean-up could reasonably be expected to exceed $2,000,000, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien arising
under Environmental Law upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
leased or owned Property, wherever located.
     (i) Material Changes. The Credit Parties shall provide to the
Administrative Agent prompt written notice of any condition or event of which
the Borrower or any of its Subsidiaries has knowledge, which condition or event
has resulted or may reasonably be expected to result in (i) a Material Adverse
Change or (ii) a breach of or noncompliance with any material term, condition,
or covenant of any material contract to which the Borrower or any of its
Subsidiaries is a party or by which their Properties may be bound which breach
or noncompliance could reasonably be expected to result in a Material Adverse
Change.
     (j) Termination Events. As soon as possible and in any event (i) within 30
days after the Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within 10 days after the Borrower or any member of the Controlled Group
knows or has reason to know that any other Termination Event with respect to any
Plan has occurred, the Credit Parties shall provide to the Administrative Agent
a statement of an authorized officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or any Affiliate of the
Borrower proposes to take with respect thereto;
     (k) Termination of Plans. Promptly and in any event within seven (7)
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from the PBGC, the Credit Parties shall provide to the
Administrative Agent copies of each notice received by the Borrower or any such
member of the Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan;
     (l) Other ERISA Notices. Promptly and in any event within seven (7)
Business Days after receipt thereof by the Borrower or any member of the
Controlled Group from a Multiemployer Plan sponsor, the Credit Parties shall
provide to the Administrative Agent a copy of each notice received by the
Borrower or any member of the Controlled Group concerning the imposition or
amount of withdrawal liability imposed on the Borrower or any member of the
Controlled Group pursuant to Section 4202 of ERISA;
     (m) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative

-46-



--------------------------------------------------------------------------------



 



Agent a copy of any notice, summons, citation, or proceeding seeking to modify
in any material respect, revoke, or suspend any material contract, license,
permit, or agreement with any Governmental Authority;
     (n) Disputes; etc. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which, if adversely determined, could reasonably be expected to
cause a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any
Subsidiary;
     (o) Securities Law Filings and other Public Information. Promptly after the
same are available, the Credit Parties shall provide to the Administrative Agent
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act or any other securities Governmental Authority, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto (provided that a notice and link posted to the Borrower’s main company
website of any such document or information shall be deemed a satisfaction of
the covenant in this clause (o).
     (p) Other Information. Subject to the confidentiality provisions of Section
9.8, the Credit Parties shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.
     (q) Accounting Changes. No Credit Party shall make a change in the method
of accounting employed in the preparation of the financial statements referred
to in Section 4.4 or change the fiscal year end of the Borrower unless required
to conform to GAAP or approved in writing by the Administrative Agent.
     Section 5.3 Insurance.
     (a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
carry insurance in such amounts and against such risks as is customarily
maintained by other Persons of similar size engaged in similar businesses and
with sound and reputable insurers.
     (b) Certificates of all insurance policies covering the property or
business of the Credit Parties, and the renewals thereof, shall be delivered by
Borrower to the Administrative Agent. All certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. All such policies shall contain a provision
that notwithstanding any contrary agreements between the Borrower, its
Subsidiaries, and the applicable insurance company, such policies will not be
canceled or allowed to lapse without renewal without at least 30 days’ prior
written notice to the Administrative Agent.
     Section 5.4 Compliance with Laws. Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all federal, state, and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of any Credit Party and maintain all related permits
necessary for the ownership and operation of each Credit Party’s Property and
business, except in any case where the failure to so comply could not reasonably
be expected to result in a Material Adverse Change.

-47-



--------------------------------------------------------------------------------



 



     Section 5.5 Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all material taxes, assessments, and other
charges and claims related thereto imposed on the Borrower or any of its
Subsidiaries prior to the date on which penalties attach other than any tax,
assessment, charge, or claims which is being contested in good faith and for
which adequate reserves have been established in compliance with GAAP.
     Section 5.6 Material Domestic Subsidiaries. The Borrower shall cause each
Material Domestic Subsidiary, whether existing on the Effective Date or created
or acquired after the Effective Date, to, within 30 days of creation or
acquisition (or such later date as the Administrative Agent shall agree), to
execute and deliver to the Administrative Agent a joinder to the Guaranty or
otherwise deliver a Guaranty, in any event, in form and substance satisfactory
to the Administrative Agent. Furthermore, if, as of any fiscal quarter end, the
Non-Material Domestic Subsidiaries collectively (a) have operating income equal
to or greater than 10% of the Borrower’s consolidated operating income for the
four fiscal quarter period then ended, or (b) have a total book value of total
assets equal to or greater than 10% of the Borrower’s consolidated book value of
total assets, in either case under clause (a) or (b), as established in
accordance with GAAP and as reflected in the financial statements covering such
fiscal quarter and delivered to the Administrative Agent pursuant hereto, then,
within 30 days of delivery of such financial statements and the accompanying
Compliance Certificate required under Section 5.2(c) above, the Borrower shall
cause such Non-Material Domestic Subsidiaries to execute and deliver to the
Administrative Agent a joinder to the Guaranty or otherwise deliver a Guaranty,
in any event, in form and substance satisfactory to the Administrative Agent,
but only to the extent necessary in order to result in (i) operating income of
all Non-Material Domestic Subsidiaries that are not Guarantors to be less than
10% of the Borrower’s consolidated operating income for the four fiscal quarter
period then ended, and (ii) total book value of total assets of all Non-Material
Domestic Subsidiaries that are not Guarantors to be less than 10% of the
Borrower’s consolidated book value of total assets, in either case under clause
(i) or (ii), as established in accordance with GAAP and as reflected in the
financial statements covering such fiscal quarter and delivered to the
Administrative Agent pursuant hereto. Furthermore, concurrently with the
delivery of each financial statement as required in Sections 5.2(a) and (b) and
the accompanying Compliance Certificate required under Section 5.2(c), the
Borrower may request that the Administrative Agent release, and within 30 days
of such request, the Administrative Agent shall release, any Domestic Subsidiary
from its Guaranty as requested by the Borrower, so long as no Default then
exists and after giving effect to such release, the Borrower is in compliance
with this Section 5.6. For the avoidance of doubt, no Foreign Subsidiary shall
be required to become a Guarantor hereunder.
     Section 5.7 Records; Inspection. Each Credit Party shall, and shall cause
each of its Subsidiaries to maintain proper, complete and consistent, in all
material respects, books of record with respect to such Person’s operations,
affairs, and financial condition. From time to time upon reasonable prior
notice, each Credit Party shall permit any Lender and shall cause each of its
Subsidiaries to permit any Lender, at such reasonable times and intervals and to
a reasonable extent and under the reasonable guidance of officers of or
employees delegated by officers of such Credit Party or such Subsidiary, to,
subject to any applicable confidentiality considerations, examine and copy the
books and records of such Credit Party or such Subsidiary, to visit and inspect
the Property of such Credit Party or such Subsidiary, and to discuss the
business operations and Property of such Credit Party or such Subsidiary with
the officers and directors thereof.
     Section 5.8 Maintenance of Property. Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain its owned, leased, or operated
Property in good condition and repair, normal wear and tear excepted; and shall
abstain from, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned

-48-



--------------------------------------------------------------------------------



 



or operated Property involving the Environment that could reasonably be expected
to result in Response activities and that could reasonably be expected to cause
a Material Adverse Change.
ARTICLE 6
NEGATIVE COVENANTS
     So long as any Obligation shall remain unpaid, any Lender shall have any
Revolving Commitment hereunder, or there shall exist any Letter of Credit
Exposure, the Borrower agrees to comply with the following covenants.
     Section 6.1 Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):
     (a) the Obligations;
     (b) intercompany Debt incurred in the ordinary course of business owed by
any Credit Party to any other Credit Party; provided that, if applicable, such
Debt as an investment is also permitted in Section 6.3;
     (c) Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith and by appropriate proceedings;
     (d) (i) purchase money indebtedness and Capital Leases in effect on the
Effective Date and set forth in Schedule 6.1 and (ii) such other purchase money
indebtedness or Capital Leases incurred after the Effective Date; provided that,
the aggregate outstanding principal amount of such purchase money indebtedness
and Capital Leases incurred after the Effective Date shall not exceed
$25,000,000.00;
     (e) Debt for borrowed money incurred after the Effective Date; provided
that (i) such Debt is unsecured or the Obligations hereunder are secured on a
pari passu basis with such Debt on terms satisfactory to the Administrative
Agent, (ii) the covenants under instruments or agreements governing the credit
facility for such Debt (including, without limitation, indentures) are not more
restrictive than such covenants set forth in this Agreement as reasonably
determined by the Administrative Agent, (iii) the scheduled maturity of such
Debt is at least 90 days past the scheduled Maturity Date and no amortization
payments, mandatory prepayments, mandatory redemptions or mandatory repurchases
of such Debt are required thereunder other than at the scheduled maturity
thereof (other than amortization payments, mandatory prepayments, mandatory
redemptions or mandatory repurchases required in respect of such Debt in
connection with the occurrence of an event of default under such Debt, a change
of control of the issuer (including a disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, a liquidation or dissolution of
the Borrower, or any event constituting a Change of Control (as defined herein)
or an asset sale by the issuer or a Subsidiary thereof), (iv) the Borrower and
its Subsidiaries are in pro forma compliance with the covenants set forth in
this Agreement, both before and after giving effect to each incurrence of such
Debt, and (v) the aggregate amount of such Debt shall not exceed 20% of the
Borrower’s Tangible Net Worth when incurred;
     (f) Debt in respect of Hedging Arrangements; and

-49-



--------------------------------------------------------------------------------



 



     (g) the letter of credit with Wells Fargo Bank, National Association,
issued to Southeastern Alabama Gas, in the amount of $3,000,000.
     Section 6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):
     (a) Liens securing the Obligations;
     (b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s, landlords’ and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 30 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;
     (c) Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;
     (d) Liens for taxes, assessment, or other governmental charges which are
not yet due and payable or which are being actively contested in good faith by
appropriate proceedings;
     (e) Liens securing purchase money debt or Capital Lease obligations
permitted under Section 6.1(d); provided that each such Lien encumbers only the
Property purchased in connection with the creation of any such purchase money
debt or the subject of any such Capital Lease and the amount secured thereby is
not increased;
     (f) Liens arising from precautionary UCC financing statements regarding
operating leases to the extent such operating leases are permitted hereby;
     (g) encumbrances consisting of minor easements, zoning restrictions, or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;
     (h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;
     (i) Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business;
     (j) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced; and

-50-



--------------------------------------------------------------------------------



 



     (k) Liens to secure the Debt permitted under Section 6.1(e).
     Section 6.3 Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make or hold any direct or indirect investment in any
Person, including capital contributions to the Person, investments in or the
acquisition of the debt or equity securities of the Person, or any loans,
guaranties, trade credit, or other extensions of credit to any Person, other
than the following (collectively, the “Permitted Investments”):
     (a) investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;
     (b) Liquid Investments;
     (c) loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person (other than a Credit Party but
including any Subsidiary that is domiciled in or outside the U.S. that is not a
Guarantor), including any travel advances or travel loans to officers and
employees; provided that, the aggregate amount of such loans, advances, capital
contributions, investments, purchases and commitments (other than appreciation)
shall not exceed 20% of the Borrower’s Tangible Net Worth when incurred;
     (d) loans and advances by a Credit Party to any other Credit Party;
     (e) investments in the form of Acquisitions permitted by Section 6.4;
provided that, if such Acquisition is of an equity interest or other securities
in a Person (other than a Credit Party), such investments shall also be
permitted under clause(c) above;
     (f) creation of any additional Subsidiaries domiciled in the U.S. in
compliance with Section 5.6; and
     (g) the Wilkinson Bonds.
     Section 6.4 Acquisitions. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make an Acquisition in a transaction or related series of
transactions, unless: (a) no Default or Event of Default exists both before and
after giving effect to such Acquisition; (b) such Acquisition is substantially
related to, or will support or further, the business of the Borrower and its
Subsidiaries, taken as a whole, and is not hostile; and (c) both before and
after giving effect to such Acquisition, the Borrower is in pro forma compliance
with the covenants and representations set forth herein (and, if requested by
the Administrative Agent, a Responsible Officer of the Borrower has delivered to
the Administrative Agent a Compliance Certificate reflecting such pro forma
compliance with Sections 6.15, 6.16 and 6.17).
     Section 6.5 Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than this Agreement, the Credit
Documents and agreements governing Debt permitted by Sections 6.1(d) and (e) to
the extent such restrictions govern only the asset financed pursuant to such
Debt) which in any way prohibits or restricts the granting, conveying, creation
or imposition of any Lien on any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or restricts any Subsidiary from paying
Restricted Payments to the Borrower, or which requires the consent of or notice
to other Persons in connection therewith.

-51-



--------------------------------------------------------------------------------



 



     Section 6.6 Use of Proceeds; Use of Letters of Credit. No Credit Party
shall, nor shall it permit any of its Subsidiaries to: (a) use the proceeds of
the Revolving Advances for any purposes other than (i) to refinance the advances
and other obligations outstanding under the Existing Debt, (ii) working capital
purposes of any Credit Party, and (iii) other general corporate purposes of any
Credit Party, including the payment of fees and expenses related to the entering
into of this Agreement and the other Credit Documents; or (b) use the proceeds
of the Swing Line Advances or the Letters of Credit for any purposes other than
(i) working capital purposes of any Credit Party and (ii) other general
corporate purposes of any Credit Party. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, use any part of the
proceeds of Advances or Letters of Credit for any purpose which violates, or is
inconsistent with, Regulations T, U, or X.
     Section 6.7 Corporate Actions.
     (a) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person, except that the Borrower may
merge with any of its wholly-owned Subsidiaries and any Credit Party may merge
or be consolidated with or into any other Credit Party; provided that
immediately after giving effect to any such proposed transaction no Default
would exist and, in the case of any such merger to which the Borrower or the
Borrower is a party, the Borrower or the Borrower is the surviving entity.
     (b) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
change its name, change its state of incorporation, formation or organization,
change its organizational identification number or reorganize in another
jurisdiction, create or suffer to exist any Subsidiary not existing on the date
of this Agreement, sell or otherwise dispose of any of its ownership interest in
any of its Subsidiaries, or in any manner rearrange its business structure as it
exists on the date of this Agreement, provided that (i) the Borrower may create
or acquire new Subsidiaries if such new Subsidiaries comply with Section 5.6 and
such transactions otherwise comply with the terms of this Agreement, and (ii) a
Credit Party may change its name, change its state of incorporation, formation
or organization, and change its organizational number provided that such Credit
Party has given the Administrative Agent at least ten (10) days’ prior notice of
such change.
     (c) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).
     Section 6.8 Sale of Assets. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, sell, convey, or otherwise transfer any of its assets
except that the Borrower and its Subsidiaries may (a) sell inventory in the
ordinary course of business; (b) sell, convey, or otherwise transfer of
equipment that is (i) obsolete, worn out, depleted or uneconomic and disposed of
in the ordinary course of business, or (ii) contemporaneously replaced by
equipment of at least comparable value and use; provided that no Event of
Default shall exist or shall result from such sale, conveyance, or transfer; and
(c) sell, convey or otherwise transfer assets outside the ordinary course of
business; provided that, the aggregate net book value (or if greater, the Fair
Market Value) of all assets sold, conveyed or transferred outside the ordinary
course of business shall not exceed 10% of the Borrower’s Tangible Net Worth as
set forth in the financial statements most recently delivered under Section 5.2.
     Section 6.9 Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to make any Restricted Payments except that (a) the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or any
other Credit Party, and (b) so long as no Default exists or would result from
the making of such Restricted Payment, the Borrower may make Restricted Payments
in the form of cash dividends to its equity holders in an aggregate amount, in
any fiscal year, not to

-52-



--------------------------------------------------------------------------------



 



exceed 20% of the Borrower’s Tangible Net Worth for such fiscal year as shown in
the audited financial statements for the prior fiscal year.
     Section 6.10 Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not an affiliate.
     Section 6.11 Line of Business. No Credit Party shall, and shall not permit
any of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Effective Date, or engage
in any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as of the Effective Date.
     Section 6.12 Hazardous Materials. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) create, handle, transport, use, or
dispose of any Hazardous Substance or Hazardous Waste, except in the ordinary
course of its business and except in compliance with Environmental Law other
than to the extent that such non-compliance could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change or in
any liability on the Lenders or the Administrative Agent, and (b) Release any
Hazardous Substance or Hazardous Waste into the environment or permit any Credit
Party’s or any Subsidiary’s Property to be subjected to any Release of Hazardous
Substance or Hazardous Waste, except in compliance with Environmental Law other
than to the extent that such non-compliance could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change or in
any liability on the Lenders or the Administrative Agent.
     Section 6.13 Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) knowingly engage in any transaction in connection
with which the Borrower or any Subsidiary could be subjected to either a civil
penalty assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any
member of the Controlled Group to terminate, any Plan in a manner, or take any
other action with respect to any Plan, which could result in any liability to
the Borrower, any Subsidiary or any member of the Controlled Group to the PBGC;
(c) fail to make, or permit any member of the Controlled Group to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or
member of the Controlled Group is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or any member of the Controlled
Group to permit to exist, any accumulated funding deficiency (or unpaid minimum
required contribution for plan years after December 31, 2007) within the meaning
of Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any member of the Controlled Group to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan that is regulated under Title IV of ERISA
to exceed the current value of the assets (computed on a plan termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (f) contribute to or assume an obligation to contribute to, or
permit any member of the Controlled Group to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
member of the Controlled Group to acquire, an interest in any Person that causes
such Person to become a member of the Controlled Group if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other

-53-



--------------------------------------------------------------------------------



 



Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities; (h) incur, or permit
any member of the Controlled Group to incur, a liability to or on account of a
Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute
to or assume an obligation to contribute to any employee welfare benefit plan,
as defined in section 3(1) of ERISA, including, without limitation, any such
plan maintained to provide benefits to former employees of Borrower or any
Subsidiary, that may not be terminated by such entities in their sole discretion
at any time without any liability; or (j) amend or permit any member of the
Controlled Group to amend, a Plan resulting in a material increase in current
liability such that the Borrower, any Subsidiary or any member of the Controlled
Group is required to provide security to such Plan under section 401(a)(29) of
the Code.
     Section 6.14 Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which is entered into for reasons other than as a part
of its normal business operations as a risk management strategy and/or hedge
against changes resulting from market conditions related to the Borrower’s or
its Subsidiaries’ operations.
     Section 6.15 Minimum Tangible Net Worth. Borrower shall not permit its
Tangible Net Worth as of the end of each fiscal quarter, commencing with the
quarter ending December 31, 2009, to be less than an amount equal to (i)
$370,000,000.00 plus (ii) an amount equal to 50% of the Borrower’s consolidated
Net Income for each fiscal quarter ending on or after March 31, 2010 (if such
consolidated Net Income in the applicable quarter is greater than $0) plus (iii)
an amount equal to 100% of Equity Issuance Proceeds received by any Credit Party
or any Subsidiary after the Effective Date.
     Section 6.16 Leverage Ratio. Borrower shall not permit the Leverage Ratio
as of each fiscal quarter end, commencing with the quarter ended December 31,
2009, to be more than 2.50 to 1.00.
     Section 6.17 Fixed Charge Coverage Ratio. Borrower shall not permit the
Fixed Charge Coverage Ratio as of each fiscal quarter end, commencing with the
quarter ended December 31, 2009, to be less than 1.50 to 1.0.
ARTICLE 7
DEFAULT AND REMEDIES
     Section 7.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under this Agreement and any other
Credit Document:
     (a) Payment Failure. Any Credit Party (i) fails to pay any principal when
due under this Agreement or (ii) fails to pay, within three Business Days of
when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest, fees, reimbursements, and
indemnifications;
     (b) False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party or any officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) at the
time it was made or deemed made;

-54-



--------------------------------------------------------------------------------



 



     (c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(d), Section 5.2(g), Section 5.3(a), Section 5.6 or
Article 6 of this Agreement or the corresponding covenants in any Guaranty or
(ii) any breach by any Credit Party of any other covenant contained in this
Agreement or any other Credit Document and such breach shall remain unremedied
for a period of thirty days after the earlier of (A) the date on which any
Credit Party has actual knowledge of such breach and (B) the date written notice
of such breach shall have been given to the Borrower by the Administrative Agent
or any Lender (such grace period to be applicable only in the event such Default
can be remedied by corrective action of a Credit Party or any of its
Subsidiaries);
     (d) Guaranties. Any provisions in the Guaranties shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranties; or any Guarantor shall cease to exist other
than as expressly permitted by the terms of this Agreement;
     (e) Cross-Default. (i) The Borrower or any Guarantor shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $2,000,000 individually or when aggregated with all
such Debt of the Borrower and the Subsidiaries so in default (but excluding Debt
evidenced by the Notes) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $2,000,000
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (other than Debt evidenced by the Notes), and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt prior to the stated
maturity thereof; or (iii) any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment); provided that, for purposes of this paragraph (f), the “principal
amount” of the obligations in respect of Hedging Arrangements at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
would be required to be paid if such Hedging Arrangements were terminated at
such time;
     (f) Bankruptcy and Insolvency. (i) Any Credit Party or any Subsidiary of
the Borrower shall terminate its existence or dissolve or (ii) any Credit Party
or any Subsidiary of the Borrower (A) admits in writing its inability to pay its
debts generally as they become due; makes an assignment for the benefit of its
creditors; consents to or acquiesces in the appointment of a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; files a
petition under bankruptcy or other laws for the relief of debtors; or consents
to any reorganization, arrangement, workout, liquidation, dissolution, or
similar relief or (B) shall have had, without its consent: any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition shall not
be dismissed, stayed, or set aside for an aggregate of 60 days, whether or not
consecutive;
     (g) Adverse Judgment. The Borrower or any of its Subsidiaries suffers final
judgments against any of them since the date of this Agreement in an aggregate
amount, less any insurance proceeds covering such judgments which are received
or as to which the insurance carriers admit liability, greater than $2,000,000
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgments or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, shall not be in effect;

-55-



--------------------------------------------------------------------------------



 



     (h) Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $2,000,000;
     (i) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $2,000,000; or
     (j) Change in Control. The occurrence of a Change in Control.
     Section 7.2 Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.1(f)) shall have occurred
and be continuing, then, and in any such event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Advances and the obligation of the Issuing
Lender to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the Notes, all interest
thereon, and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, all such interest, and all such amounts shall
become and be forthwith due and payable in full, without presentment, demand,
protest or further notice of any kind (including, without limitation, any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties,
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranties or any other Credit Document for the ratable benefit of the
Administrative Agent, the Swing Line Lender, the Issuing Lender and the Lenders
by appropriate proceedings.
     Section 7.3 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(f) shall occur,
     (a) the obligation of each Lender to make Advances and the obligation of
the Issuing Lender to issue Letters of Credit shall immediately and
automatically be terminated and the Notes, all interest on the Notes, and all
other amounts payable under this Agreement shall immediately and automatically
become and be due and payable in full, without presentment, demand, protest or
any notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by each of the Credit Parties,
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the Cash Collateral Account

-56-



--------------------------------------------------------------------------------



 



an amount of cash equal to the outstanding Letter of Credit Exposure as security
for the Obligations to the extent the Letter of Credit Obligations are not
otherwise paid or cash collateralized at such time, and
     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Guaranties or any other Credit Document for the ratable benefit of the
Administrative Agent, the Swing Line Lender, the Issuing Lender and the Lenders
by appropriate proceedings.
     Section 7.4 Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2 or the automatic acceleration of the
Notes and all amounts payable under this Agreement pursuant to Section 7.3, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent or such Lender to or for the credit or the account of any Credit Party
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Notes held by the Administrative Agent or such Lender,
and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under this
Agreement, such Note, or such other Credit Documents, and although such
obligations may be unmatured. Each Lender agrees to promptly notify the Borrower
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.
     Section 7.5 Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.
     Section 7.6 Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.5 and Section 2.12. During the
existence of an Event of Default, all payments and collections received by the
Administrative Agent shall be applied to the Obligations in accordance with
Section 2.12 and otherwise in the following order:
     FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent (in its capacity as such hereunder or under any other
Credit Document) in connection with this Agreement or any of the Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent as
secured party hereunder or under any other Credit Document on behalf of any
Credit Party and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Credit Document;

-57-



--------------------------------------------------------------------------------



 



     SECOND, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Lenders,
pro rata in accordance with the amounts of the Obligations owed to them on the
date of any such distribution);
     THIRD, to the payment of any then due and owing principal constituting part
of the Obligations (the amounts so applied to be distributed ratably among the
Lenders, pro rata in accordance with the principal amounts of the Obligations
owed to them on the date of any such distribution), and when applied to make
distributions by the Administrative Agent to pay the principal amount of the
outstanding Borrowings, pro rata to the Lenders;
     FOURTH, to the payment of any then due and owing other amounts (including
fees and expenses) constituting part of the Obligations (the amounts so applied
to be distributed ratably among the Lenders, pro rata in accordance with such
amounts owed to them on the date of any such distribution), and when applied to
make distributions by the Administrative Agent to pay such amounts payable to
the Lenders under this Credit Agreement, pro rata to the Lenders; and
     FIFTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
ARTICLE 8
THE ADMINISTRATIVE AGENT
     Section 8.1 Appointment, Powers, and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder;
(c) shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the Property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document unless requested by the
Majority Lenders in writing and it receives indemnification satisfactory to it
from the Lenders; and (e) shall not be responsible for any action taken or
omitted to be taken by it under or in connection with any Credit Document,
except for its own gross negligence or willful misconduct. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
the Administrative Agent with reasonable care.
     Section 8.2 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon any certification, notice, instrument, writing,
or other communication (including, without limitation, any thereof by telephone
or telecopy) believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of

-58-



--------------------------------------------------------------------------------



 



legal counsel (including counsel for any Credit Party), independent accountants,
and other experts selected by the Administrative Agent. The Administrative Agent
may deem and treat the payee of any Notes as the holder thereof for all purposes
hereof unless and until the Administrative Agent receives and accepts an
Assignment and Acceptance executed in accordance with Section 9.7. As to any
matters not expressly provided for by this Agreement, the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
and such instructions shall be binding on all of the Lenders; provided, however,
that the Administrative Agent shall not be required to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
any Credit Document or applicable law or unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking any such action.
     Section 8.3 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received written notice from a Lender or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interest of the Lenders.
     Section 8.4 Rights as Lender. With respect to its Revolving Commitments and
the Advances made by it, Wells Fargo (and any successor acting as Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. Wells Fargo (and any successor acting as
Administrative Agent) and its Affiliates may (without having to account therefor
to any Lender) accept deposits from, lend money to, make investments in, provide
services to, and generally engage in any kind of lending, trust, or other
business with any Credit Party or any of its Subsidiaries or Affiliates as if it
were not acting as Administrative Agent, and Wells Fargo (and any successor
acting as Administrative Agent) and its Affiliates may accept fees and other
consideration from any Credit Party or any of its Subsidiaries or Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.
     Section 8.5 Indemnification.
     (a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE REVOLVING COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH REVOLVING COMMITMENT),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE

-59-



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE),
AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE
THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED
AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY THE BORROWER.
     (b) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND EACH
AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE REVOLVING ADVANCES THEN HELD BY EACH OF THEM
(OR IF NO PRINCIPAL OF THE REVOLVING ADVANCES IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE REVOLVING COMMITMENTS THEN
HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND
NO REVOLVING COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE REVOLVING
COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR
EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST THE ISSUING LENDER IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ISSUING LENDER UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES
TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE
(DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING LENDER IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ISSUING LENDER IS NOT
REIMBURSED FOR SUCH BY THE BORROWER.

-60-



--------------------------------------------------------------------------------



 



     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and the other Credit Parties and decision to enter into this Agreement
and that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under the Credit Documents. Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder and for other
information in the Administrative Agent’s possession which has been requested by
a Lender and for which such Lender pays the Administrative Agent’s expenses in
connection therewith, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition, or business of any Credit Party or
any of its Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.
     Section 8.7 Resignation of Administrative Agent and Issuing Lender. The
Administrative Agent or the Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Majority Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Majority Lenders with the
consent of the Borrower, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s or Issuing Lender’s giving of
notice of resignation, then the retiring Administrative Agent or Issuing Lender
may, on behalf of the Lenders and the Borrower, appoint a successor
Administrative Agent or Issuing Lender, which shall be, in the case of a
successor agent, a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $250,000,000 and, in the case of the Issuing Lender, a Lender; provided
that, if the Administrative Agent or Issuing Lender shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Issuing Lender shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that (A) in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and (B) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation or removal and the provisions affecting the Issuing Lender with
respect to such Letters of Credit shall inure to the benefit of the retiring
Issuing Lender until the termination of all such Letters of Credit) and (2) all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent or Issuing Lender, as applicable, as
provided for above in this paragraph. Upon the acceptance of any appointment as
Administrative Agent or Issuing Lender by a successor Administrative Agent or
Issuing Lender, such successor Administrative Agent or Issuing Lender shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from its
duties and obligations under this Agreement and the other Credit Documents,
except that the retiring Issuing Lender shall remain the Issuing Lender with
respect to any Letters of Credit outstanding on the effective date of its
resignation or removal and the provisions affecting the Issuing Lender with
respect to such Letters of Credit shall inure to the benefit of the retiring
Issuing Lender until the termination of all such Letters of Credit. After any
retiring Administrative Agent’s or Issuing Lender’s resignation as
Administrative Agent or Issuing Lender, the provisions of this

-61-



--------------------------------------------------------------------------------



 



Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Credit Documents.
ARTICLE 9
MISCELLANEOUS
     Section 9.1 Costs and Expenses. The Borrower agrees to pay on demand
     (a) all reasonable out-of-pocket costs and expenses of Administrative Agent
(but not of other Lenders) in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Notes, and the other Credit Documents including reasonable costs associated with
field examinations, appraisals, and the reasonable fees and out-of-pocket
expenses of outside counsel for Administrative Agent (but not of other Lenders),
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and
     (b) all out-of-pocket costs and expenses, if any, of the Administrative
Agent and each Lender (including outside counsel fees and expenses of each
Lender) in connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of this Agreement, the Notes, and the other Credit
Documents.
     Section 9.2 Indemnification; Waiver of Damages.
     (A) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNITEE”)
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING
OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF
DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
ADVANCES, INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE, EXCEPT TO THE EXTENT SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING INDEMNITY AND HOLD HARMLESS
SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES
THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR,
OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER UNDER
CLAUSE (A) OR (B) OF THE DEFINITION OF

-62-



--------------------------------------------------------------------------------



 



“DEFAULTING LENDER”, WHETHER ASSERTED BY ANY CREDIT PARTY, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER OR THE SWING LINE LENDER.
     (b) Waiver of Consequential Damages, Etc.
     (i) To the fullest extent permitted by applicable law, no Credit Party
shall assert, agrees not to assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (a) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (ii) To the fullest extent permitted by applicable law, no Indemnitee shall
assert, agrees not to assert, and hereby waives, any claim against any Credit
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof other than for such claims provide for in this Agreement.
     (c) Survival. Without prejudice to the survival of any other agreement of
the Credit Parties hereunder, the agreements and obligations of the Credit
Parties contained in this Section 9.2 shall survive the termination of this
Agreement, the termination of all Revolving Commitments, and the payment in full
of the Advances and all other amounts payable under this Agreement.
     Section 9.3 Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that:
     (a) no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i) reduce the
principal of, or interest on, the Revolving Notes, (ii) postpone or extend any
date fixed for any payment of principal of, or interest on, the Revolving Notes,
including, without limitation, the Maturity Date, (iii) change the number of
Lenders which shall be required for the Lenders to take any action hereunder or
under any other Credit Document, or (iv) amend Section 2.2(f)(ii) or waive or
consent to any departure by the Borrower from the terms of thereof;
     (b) no amendment, waiver, or consent shall, unless in writing and signed by
all the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Article 3, (ii) reduce any fees or other amounts payable
hereunder or under any other Credit Document (other than those specifically
addressed above in this Section 9.3), (iii) increase the aggregate Revolving
Commitments, (iv) postpone or extend any date fixed for any payment of any fees
or other amounts payable hereunder (other than those otherwise specifically
addressed in this Section 9.3), (v) amend

-63-



--------------------------------------------------------------------------------



 



Section 2.12(e), Section 7.6, this Section 9.3 or any other provision in any
Credit Document which expressly requires the consent of, or action or waiver by,
all of the Lenders, (vi) release any Guarantor from its obligation under any
Guaranty or, except as specifically provided in the Credit Documents and as a
result of transactions permitted by the terms of this Agreement, release all or
a material portion of collateral, if any, securing the Obligations; or
(vii) amend the definitions of “Majority Lenders” or “Maximum Exposure Amount”;
     (c) no Revolving Commitment of a Lender or any obligations of a Lender may
be increased without such Lender’s written consent;
     (d) no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;
     (e) no amendment, waiver or consent shall, unless in writing and signed by
the Issuing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Issuing Lender under this Agreement
or any other Credit Document; and
     (f) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above to take such
action, affect the rights or duties of the Swing Line Lender under this
Agreement or any other Credit Document.
     Section 9.4 Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
     Section 9.5 Survival of Representations and Obligations. All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Credit Parties in connection herewith shall survive the
execution and delivery of this Agreement and the other Credit Documents, the
making of the Advances or the issuance of any Letters of Credit and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower or any other Credit Party provided
for in Sections 2.10, 2.11, 2.13(c), 9.1 and 9.2 and all of the obligations of
the Lenders in Section 8.5 shall survive any termination of this Agreement and
repayment in full of the Obligations.
     Section 9.6 Binding Effect. This Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 3.1 above, and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, and each Lender and their respective successors and
assigns, except that neither the Borrower nor any other Credit Party shall have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Lender.
     Section 9.7 Lender Assignments and Participations.
     (a) Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Advances, its Notes, and its Revolving
Commitments); provided, however, that (i) each such assignment shall be to an
Eligible Assignee; (ii) except in the case of an assignment to another Lender or
an assignment of all of a Lender’s rights and obligations under this Agreement,
any such partial assignment with respect to the Revolving Commitments shall be
in an amount at least equal to $5,000,000; (iii) each assignment of a

-64-



--------------------------------------------------------------------------------



 



Lender’s rights and obligations with respect to Revolving Advances and its
Revolving Commitment shall be of an constant, and not varying percentage of all
of its rights and obligations under this Agreement as a Lender and the Revolving
Notes (other than rights of reimbursement and indemnity arising before the
effective date of such assignment) and shall be of an equal pro rata share of
the Assignor’s interest in the Revolving Advances and Revolving Commitments; and
(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance, together
with any Notes subject to such assignment and the assignor or assignee Lender
shall pay a processing fee of $3,500; provided that such processing fee shall
not be required for the initial assignments made by Wells Fargo as a Lender in
connection with the initial syndication of its Revolving Commitments hereunder.
Upon execution, delivery, and acceptance of such Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Upon the consummation of any assignment pursuant to this
Section 9.7, the assignor, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
assignor and the assignee. If the assignee is not incorporated under the laws of
the United States of America or a state thereof, it shall deliver to the
Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of Taxes in accordance with Section 2.13(e).
     (b) The Administrative Agent shall maintain at its address referred to in
Section 9.9 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Revolving Commitments of, and principal amount of the Advances
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Credit Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.
     (c) Upon its receipt of an Assignment and Acceptance executed by the
parties thereto, together with any Notes subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.
     (d) Each Lender may sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments or its
Advances) provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 2.10 and 2.11 and the right of set-off
contained in Section 7.4, and (iv) the Borrower shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to its Advances and its Notes
and to approve any amendment, modification, or waiver of any provision of this
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Advances
or Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Advances or Notes, or extending its Revolving
Commitment).
     (e) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time assign and pledge all or any portion of its Advances and
its Notes to any Federal Reserve Bank as collateral security pursuant to
Regulation A and any Operating Circular issued by such Federal Reserve Bank. No
such assignment shall release the assigning Lender from its obligations
hereunder.

-65-



--------------------------------------------------------------------------------



 



     (f) Any Lender may furnish any information concerning the Borrower or any
of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of the following paragraph Section 9.8.
     Section 9.8 Confidentiality. The Administrative Agent, the Swing Line
Lender, the Issuing Lender, and each Lender (each a “Lending Party”) agree to
keep confidential any information furnished or made available to it by any
Credit Party pursuant to this Agreement and identified by such Credit Party as
proprietary or confidential; provided that nothing herein shall prevent any
Lending Party from disclosing such information (a) to any other Lending Party or
any Affiliate of any Lending Party, or any officer, director, employee, agent,
or advisor of any Lending Party or Affiliate of any Lending Party for purposes
of administering, negotiating, considering, processing, implementing,
syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby, (b) to any other Person if directly
incidental to the administration of the credit facilities provided herein,
(c) as required by any Legal Requirement, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any regulatory agency
or authority, (f) that is or becomes available to the public or that is or
becomes available to any Lending Party other than as a result of a disclosure by
any other Lending Party prohibited by this Agreement, (g) in connection with any
litigation relating to this Agreement or any other Credit Document to which such
Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any right or remedy under this
Agreement or any other Credit Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions similar to those
contained in this Section 9.8. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any Lending Party
from providing information to any bank or other regulatory or governmental
authorities, including the Federal Reserve Board and its supervisory staff;
(b) require or permit any Lending Party to disclose to any Credit Party that any
information will be or was provided to the Federal Reserve Board or any of its
supervisory staff; or (c) require or permit any Lending Party to inform any
Credit Party of a current or upcoming Federal Reserve Board examination or any
nonpublic Federal Reserve Board supervisory initiative or action.
     Section 9.9 Notices, Etc. All notices and other communications (other than
Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement) shall be in writing and hand delivered
with written receipt, telecopied, sent by facsimile (with a hard copy sent as
otherwise permitted in this Section 9.9), sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule II and if to any Lender,
the Swing Line Lender, or the Issuing Lender, at its credit contact specified
under its name on Schedule II. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender, Swing Line Lender, or the Issuing Lender pursuant to Article 2 shall not
be effective until received and, in the case of telecopy, such receipt is
confirmed by such Lender, Swing Line Lender or Issuing Lender, as applicable,
verbally or in writing.
     Section 9.10 Business Loans. Each Credit Party warrants and represents that
the Obligations evidenced by the Notes are and shall be for business,
commercial, investment or other similar purposes and not primarily for personal,
family, household or agricultural use, as such terms are used in Chapter One
(“Chapter One”) of the Texas Credit Code. At all such times, if any, as
Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
“indicated rate ceiling” (as such term is defined in Chapter One) from time to
time in effect.
     Section 9.11 Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict

-66-



--------------------------------------------------------------------------------



 



compliance with applicable usury laws, including conflicts of law concepts,
governing the Advances of each Lender including such applicable laws of the
State of Texas, if any, and the United States of America from time to time in
effect. In furtherance thereof, the Lenders and the Credit Parties stipulate and
agree that none of the terms and provisions contained in this Agreement or the
other Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement “interest”
shall include the aggregate of all charges which constitute interest under such
laws that are contracted for, charged or received under this Agreement; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Advances,
include amounts which by applicable law are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and each
Lender receiving same shall credit the same on the principal of its Notes (or if
such Notes shall have been paid in full, refund said excess to the Borrower). In
the event that the maturity of the Notes are accelerated by reason of any
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the Maximum Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable Notes
(or, if the applicable Notes shall have been paid in full, refunded to the
Borrower of such interest). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Credit
Parties and the Lenders shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal parts during the period of
the full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.
     Section 9.12 Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.
     Section 9.13 Governing Law. This Agreement, the Notes and the other Credit
Documents (unless otherwise expressly provided therein) shall be governed by,
and construed and enforced in accordance with, the laws of the State of Texas.
Without limiting the intent of the parties set forth above, (a) Chapter 346 of
the Texas Finance Code, as amended (relating to revolving loans and revolving
tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)),
shall not apply to this Agreement, the Notes, or the transactions contemplated
hereby and (b) to the extent that any Lender may be subject to Texas law
limiting the amount of interest payable for its account, such Lender shall
utilize

-67-



--------------------------------------------------------------------------------



 



the indicated (weekly) rate ceiling from time to time in effect. Each Letter of
Credit shall be governed by either (i) the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, or (ii) the International Standby Practices (ISP98),
International Chamber of Commerce Publication No. 590, in either case, including
any subsequent revisions thereof approved by a Congress of the International
Chamber of Commerce and adhered to by the Issuing Lender.
     Section 9.14 Submission to Jurisdiction. Each Credit Party hereby
irrevocably submits to the jurisdiction of any Texas state or federal court
sitting in Houston, Texas in any action or proceeding arising out of or relating
to this Agreement or the other Credit Documents, and each Credit Party hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court. Each Credit Party hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each Credit Party hereby agrees that service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding may be made by mailing or delivering a copy of
such process to such Credit Party at its address set forth in this Agreement.
Each Credit Party hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against any Credit Party or its Property in the courts of
any other jurisdiction.
     Section 9.15 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.16 Waiver of Jury. EACH CREDIT PARTY, THE LENDERS, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND THE SWING LINE LENDER HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 9.17 USA Patriot Act. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Credit Party that pursuant to the requirements of the
Patriot Act it is required to obtain, verify and record information that
identifies such Credit Party, which information includes the name and address of
such Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Patriot Act.
     PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY
THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE.
     THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO THE LOAN AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS
DEFINED IN THIS

-68-



--------------------------------------------------------------------------------



 



AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page intentionally left blank. Signature pages follow.]

-69-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWER:


CARBO CERAMICS INC.

      By:   /s/ Ernesto Bautista III         Ernesto Bautista III        Vice
President and Chief Financial Officer     

Signature page to Credit Agreement
(CARBO Ceramics Inc.)

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

WELLS FARGO BANK,
      NATIONAL ASSOCIATION
      as Administrative Agent, Swing Line Lender and Issuing Lender

      By:   /s/ Michael Janak         Michael Janak        Vice President &
Senior Relationship Manager        LENDERS:

WELLS FARGO BANK,
      NATIONAL ASSOCIATION
      as a Lender

      By:   /s/ Michael Janak         Michael Janak        Vice President &
Senior Relationship Manager     

Signature page to Credit Agreement
(CARBO Ceramics Inc.)

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Pricing Schedule
The Applicable Margin with respect to Commitment Fee, Revolving Advances, and
Swing Line Advances shall be determined in accordance with the following Table
based on the Borrower’s Leverage Ratio as reflected in the Compliance
Certificate delivered in connection with the financial statements most recently
delivered pursuant to Section 5.2. Adjustments, if any, to such Applicable
Margin shall be effective on the date the Administrative Agent receives the
applicable financial statements and corresponding Compliance Certificate as
required by the terms of this Agreement. If the Borrower fails to deliver the
financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.2, then
effective as of the date such financial statements and Compliance Certificate
were required to the delivered pursuant to Section 5.2, the Applicable Margin
with respect to Commitment Fee, Revolving Advances, and Swing Line Advances
shall be determined at Level III and shall remain at such level until the date
such financial statements and corresponding Compliance Certificate are so
delivered by the Borrower. Notwithstanding the foregoing, the Borrower shall be
deemed to be at Level I described below until delivery of its audited financial
statements and corresponding Compliance Certificate for the fiscal year ending
December 31, 2009. Notwithstanding anything to the contrary contained herein,
the determination of the Applicable Margin for any period shall be subject to
the provisions of Section 2.8(c).

                  Applicable       LIBO   Base Rate   Commitment Margin  
Leverage Ratio   Advances   Advances   Fee
Level I
  Less than 1.50   2.50%   1.50%   0.50%
Level II
  Equal to or greater than 1.50 but less than 2.00   2.75%   1.75%   0.50%
Level III
  Equal to or greater than 2.00   3.00%   2.00%   0.50%

I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Commitments, Contact Information

          ADMINISTRATIVE AGENT
 
Wells Fargo Bank, National Association
  Address:   1740 Broadway, MAC C7300-034
 
      Denver, CO 80209
 
  Attn:   Agency Syndication
 
  Telephone:   (303) 863-5378
 
  Facsimile:   (303) 863-5533
 
       
 
  with a copy to:    
 
  Address:   1000 Louisiana, 9th Floor
 
      MAC T5002-090
 
      Houston, Texas 77002
 
  Attn:   Michael Janak, Vice President
 
  Telephone:   (713) 319-1924
 
  Facsimile:   (713) 739-1087
 
        CREDIT PARTIES
  Borrower/Guarantors   Address for Notices:             Energy Center II      
  575 N. Dairy Ashford Rd., Ste 300         Houston, TX 77079
 
  Attn:   Ernesto Bautista III
 
      Chief Financial Officer
 
  Telephone:   (281) 931-8884
 
  Facsimile:   (281) 931-8302
 
        LENDERS
  Wells Fargo Bank, National Association   Address for Notices:
 
      1740 Broadway, MAC C7300-059
 
      Denver, CO 80203-4500
Revolving Commitment:
  Attn:   Wholesale Loan Servicing
$10,000,000
  Telephone:   (303) 863-5326
 
  Facsimile:   (303) 863-2729
 
       
 
  with a copy to:    
 
  Address:   1000 Louisiana, 9th Floor
 
      MAC T5002-090
 
      Houston, Texas 77002
 
  Attn:   Michael Janak, Vice President
 
  Telephone:   (713) 319-1924
 
  Facsimile:   (713) 739-1087

I

 